Exhibit 10.1

Execution Copy

 

--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

by and among

LUMIGEN, INC.,

BECKMAN COULTER, INC.,

NLACQCO INC.,

THE UNDERSIGNED SHAREHOLDERS,

and the

SHAREHOLDERS REPRESENTATIVE

 

--------------------------------------------------------------------------------

 

-1-



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is entered into as of
September 29, 2006, by and among Lumigen, Inc., a Michigan corporation (the
“Company”), Beckman Coulter, Inc., a Delaware corporation (“Buyer”), and NLAcqCo
Inc., a Michigan corporation and a wholly-owned subsidiary of Buyer (“Buyer
Sub”), the undersigned Shareholders of the Company and A. Paul Schaap as the
Shareholders Representative. Buyer, Buyer Sub, the Company and the Shareholders
are sometimes individually referred to as a “Party” and collectively referred to
as the “Parties.”

RECITALS

The Parties desire that Buyer Sub merge with and into the Company, with the
Company being the surviving corporation, so that the separate existence of Buyer
Sub will cease, and the Company will assume by operation of law all assets and
liabilities of Buyer Sub and thereafter continue as the surviving corporation.

Each of the respective Boards of Directors of Buyer, Buyer Sub, and the Company
have approved this Agreement and the Merger.

The Company has only issued Common Stock.

The undersigned Shareholders represent collectively no less than 648,000 of the
issued and outstanding shares of Common Stock of the Company and have approved
this Agreement and the Merger.

Capitalized terms shall have the meanings set forth in Article 14 hereto or as
they may be defined elsewhere in this Agreement.

AGREEMENT

The Parties, intending to be legally bound, agree as follows:

1. THE MERGER.

1.1 Shares. Upon the terms and subject to the conditions set forth in this
Agreement, and in accordance with the Michigan Business Corporation Act (the
“MBCA”), at the Effective Time, Buyer Sub shall be merged with and into the
Company (the “Merger”), whereupon the separate corporate existence of Buyer Sub
shall cease, and the Company shall continue as the surviving corporation
(sometimes referred to herein as the “Surviving Corporation”) and shall succeed
to and assume all the rights and obligations of Buyer Sub in accordance with the
MBCA.

1.2 Closing. The purchase and sale (the “Closing”) provided for in this
Agreement will take place at the offices of Beckman Coulter, Inc., 4300 North
Harbor Boulevard, Fullerton, California 92835 at 10:00 a.m. (local time) on the
date which is two (2) business days after all of the conditions in Article 8 and
Article 9 have been satisfied or waived or at such other time and place as the
Parties may agree. The Closing shall be deemed effective as of 11:59 p.m. on the

 

-1-



--------------------------------------------------------------------------------

Closing Date. Subject to the provisions of Article 10, failure to consummate the
purchase and sale provided for in this Agreement on the date and time and the
place determined pursuant to this Section 1.2 will not result in the termination
of this Agreement and will not relieve any Party of any obligation under this
Agreement.

1.3 Effective Time. At the Closing, Buyer, Buyer Sub and the Company shall cause
the Merger to be consummated by duly filing a properly executed Certificate of
Merger in the form attached hereto as Exhibit A with the State of Michigan
Department of Labor and Economic Growth, in accordance with the relevant
provisions of the MBCA. The time the Merger becomes effective in accordance with
applicable Legal Requirements is referred to herein as the “Effective Time”.

1.4 Effects of the Merger. The Merger shall have the effects set forth in the
applicable provisions of the MBCA. Without limiting the generality of the
foregoing, at the Effective Time all the property, rights, privileges, powers
and franchises of the Company and Buyer Sub shall be vested in the Surviving
Corporation, and all debts, liabilities and duties of the Company and Buyer Sub
shall become the debts, liabilities and duties of the Surviving Corporation. In
addition, the approval of the Merger by the requisite percentage of the
Shareholders shall constitute approval by each Shareholder of (i) the Escrow
Agreement and of all of the arrangements relating thereto, including the
placement of the Escrow Amount in escrow, (ii) the indemnity provisions
contained in Article 11 hereof, and (iii) the appointment and authority of the
Shareholders Representative as described in Section 13.12 below.

1.5 Articles of Incorporation and Bylaws. As of the Effective Time, the Articles
of Incorporation of Buyer Sub, as in effect immediately prior to the Effective
Time, shall be the Articles of Incorporation of the Surviving Corporation until
thereafter amended as provided by the MBCA and such Articles of Incorporation.
As of the Effective Time, the Bylaws of Buyer Sub, as in effect immediately
prior to the Effective Time, shall be the Bylaws of the Surviving Corporation
until thereafter amended as provided by the MBCA and such Bylaws.

1.6 Directors and Officers. The directors of Buyer Sub immediately prior to the
Effective Time shall be the initial directors of the Surviving Corporation, to
serve until the earlier of their resignation or removal or until their
respective successors are duly elected and qualified. The officers of Buyer Sub
immediately prior to the Effective Time shall be the initial officers of the
Surviving Corporation, to serve until the earlier of their resignation or
removal or until their respective successors are duly elected and qualified.

1.7 Subsequent Actions. If, at any time after the Effective Time, the Surviving
Corporation shall determine or be advised that any deeds, bills of sale,
assignments, assurances or any other actions or things are necessary or
desirable to vest, perfect or confirm of record or otherwise in the Surviving
Corporation its right, title or interest in, to or under any of the rights,
properties or assets of either of the Company or Buyer Sub acquired or to be
acquired by the Surviving Corporation as a result of, or in connection with, the
Merger or otherwise to carry out this Agreement, the officers and directors of
the Surviving Corporation shall be authorized to execute and deliver, in the
name and on behalf of either the Company or Buyer Sub, all such deeds, bills of
sale, assignments and assurances, and to take and do, in the name and on behalf
of each of such corporation, all such other actions and things as may be
necessary or desirable to

 

-2-



--------------------------------------------------------------------------------

vest, perfect or confirm any and all right, title and interest in, to and under
such rights, properties or assets in the Surviving Corporation or otherwise to
carry out this Agreement.

2. EFFECT OF THE MERGER ON CAPITAL STOCK.

2.1 Effect on Capital Stock of Buyer Sub. As of the Effective Time, by virtue of
the Merger and without any further action on the part of the holder of any
shares of capital stock of the Company, Buyer or Buyer Sub, each share of common
stock of Buyer Sub that is issued and outstanding immediately prior to the
Effective Time shall be converted, as of the Effective Time, into one fully paid
and non-assessable share of common stock of the Surviving Corporation.

2.2 Effect on Capital Stock of Company: Payment of Total Merger Consideration.
As of the Effective Time, by virtue of the Merger and without any further action
on the part of the holder of any shares of capital stock of the Company, Buyer
or Buyer Sub, but subject to Section 2.3, each share of common stock of the
Company, whether voting or nonvoting (“Common Stock”) that is issued and
outstanding immediately prior to the Effective Time (a “Share” or the “Shares”)
shall be cancelled and extinguished and converted, upon surrender of the
certificate representing such Share (“Certificate”), into the right to receive
an amount of Total Merger Consideration as set forth in Schedule 2.2 (“Merger
Consideration”).

The “Total Merger Consideration” means the Closing Merger Consideration, as
adjusted pursuant to Section 3.4 and Section 11.8. The “Closing Merger
Consideration” means One Hundred Eighty Five Million Dollars ($185,000,000),
plus the Estimated Working Capital Surplus, if any, or minus the Estimated
Working Capital Deficiency, if any, each as described in Section 3.1 below.

2.3 Payment of Closing Merger Consideration.

(a) Promptly following the Effective Time, Buyer shall deposit into an escrow
with Wells Fargo Bank, National Association (the “Escrow Agent”) cash in an
amount equal to Fifteen Million Dollars ($15,000,000) (the “Escrow Amount”), by
wire transfer to an account specified by the Escrow Agent, which is to be held
to secure Shareholders’ obligations under Section 3.4(a) and Article 11 below.
The Escrow Amount shall be held and released by the escrow agent in accordance
with an escrow agreement in the form of Exhibit B (the “Escrow Agreement”) to be
executed at the Closing by Buyer, the Shareholders Representative and the Escrow
Agent.

(b) Promptly following the receipt by Buyer after the Effective Time of a
certificate representing Shares held by a Shareholder, Buyer shall deliver to
such Shareholder by wire transfer of immediately available funds to an account
designated by such Shareholder, an amount equal to such Shareholder’s portion of
the Closing Merger Consideration, minus such Shareholder’s portion of the Escrow
Amount, each as set forth on Schedule 2.2.

2.4 Lost Certificates. If any certificate representing Shares shall have been
lost, stolen or destroyed, upon the making of an affidavit of that fact by the
Shareholder claiming such certificate to be lost, stolen or destroyed, and an
agreement by such Shareholder to indemnify against any claim that shall be made
against the Surviving Corporation or Buyer with respect to

 

-3-



--------------------------------------------------------------------------------

such certificate, Buyer will deliver in exchange for such lost, stolen or
destroyed certificate the consideration to be paid in respect of the Shares
represented by such certificate as contemplated by this Agreement.

2.5 Stock Books. Immediately prior to the Closing Date, the stock transfer books
of the Company shall be closed and thereafter there shall be no further
registration of transfers of shares of Common Stock on the records of the
Company. From and after the Closing Date, the Shareholders shall cease to have
any rights with respect to the Shares except as otherwise provided for herein.

2.6 Stock Options. Hashem Akhavan-Tafti is the sole holder of all outstanding
options and other Commitments. Mr. Akhavan-Tafti holds options to purchase
90,000 shares of unissued Common Stock. Mr. Akhavan-Tafti and the Company agree
that at or before the Closing, Mr. Akhavan-Tafti will (i) exercise the Options
as to 67,500 shares of Common Stock of the Company for $57.78 each and pay to
the Company said exercise price, and (ii) will surrender for cancellation his
remaining balance of the Options and deliver to the Company an executed general
release with respect to the cancelled portion of the Options. Immediately upon
exercise of such Options, and as a condition to the issuance and delivery of the
67,500 shares of Common Stock of the Company underlying such Options,
Mr. Akhavan-Tafti will pay to the Company the amount necessary to satisfy the
Company’s obligations to collect and pay over all applicable Taxes to the proper
Governmental Authorities required by reason of such exercise. All Options and
Commitments that are not exercised prior to the Closing shall be cancelled,
retired, and extinguished and shall terminate and expire as of the Effective
Time and the Company shall take all actions necessary to timely effectuate such
termination. Neither Buyer nor the Surviving Corporation shall assume, become
responsible for or otherwise assume any obligations with respect to, any
outstanding options, warrants or other Commitments to purchase or otherwise
acquire capital stock of the Company, and no consideration shall be delivered or
deliverable in respect thereof.

2.7 Shares of Dissenting Shareholders. Notwithstanding anything in this
Agreement to the contrary, as and if applicable, Shares that are issued and
outstanding immediately prior to the Effective Time and which are held by
Shareholders who did not vote in favor of the Merger (the “Dissenting Shares”),
which Shareholders comply with all of the relevant provisions of the applicable
Legal Requirements (the “Dissenting Shareholders”), shall not be converted into
or be exchangeable for the right to receive the Merger Consideration, unless and
until such holders shall have failed to perfect or shall have effectively
withdrawn or lost their rights to appraisal under applicable Legal Requirements.
The Company shall give Buyer (a) prompt notice of any demands for appraisal of
any Shares or attempted withdrawals of such demands and any other instruments
served pursuant to applicable Legal Requirements and received by the Company
relating to the Dissenting Shareholders’ rights of appraisal, and (b) the
opportunity to direct, in its reasonable business judgment, all negotiations and
proceedings with respect to demands for appraisal under applicable Legal
Requirements. Neither the Company nor the Surviving Corporation shall, except
with the prior written consent of Buyer, voluntarily make any payment with
respect to, or settle or offer to settle, any such demand for payment. If any
Dissenting Shareholder shall have failed to perfect or shall have effectively
withdrawn or lost such right, such holder’s Shares shall thereupon be converted
into the right to receive, as of the Effective Time, its pro rata portion of the
Closing Merger Consideration pursuant to this Agreement.

 

-4-



--------------------------------------------------------------------------------

3. WORKING CAPITAL ADJUSTMENT.

3.1 Determination of Closing Merger Consideration; Initial Adjustment

(a) On or before a date not less than seven (7) days prior to the Closing Date,
the Company shall prepare and deliver to Buyer (i) an estimated balance sheet as
of the close of business on the date immediately preceding the Closing Date (the
“Estimated Closing Balance Sheet”) and (ii) a good faith estimate of the Working
Capital as of the Closing Date (the “Estimated Closing Working Capital”),
calculated in a manner consistent with Schedule 3.1. The Estimated Closing
Balance Sheet will be prepared in accordance with GAAP using the same accounting
methods, policies, practices and procedures, with consistent classifications and
estimation methodologies, as were used in the preparation of the Balance Sheet,
to the extent applicable, and will not include any changes in assets or
liabilities as a result of purchase accounting adjustments arising from or
resulting as a consequence of the transactions contemplated hereby.

(b) On the Closing Date, (i) if the Estimated Closing Working Capital is less
than the Target Working Capital, Buyer shall reduce the Closing Merger
Consideration by the dollar amount of the shortfall (the “Estimated Working
Capital Deficiency”), and (ii) if the Estimated Closing Working Capital exceeds
the amount of Four Million Dollars ($4,000,000) (the “Target Working Capital”),
Buyer shall increase the Closing Merger Consideration by the dollar amount of
the excess, but in no event by more than Fifteen Million Dollars ($15,000,000)
of such excess (the “Estimated Working Capital Surplus”). Buyer shall not be
entitled to seek indemnification under Article 11 of this Agreement with respect
to any facts specifically identified in making an adjustment under this
Section 3.1 to the extent of the dollar amount of such adjustment.

3.2 Closing Balance Sheet. Within the sixty (60) day period following the
Closing Date, Buyer shall prepare and deliver to the Shareholders Representative
a balance sheet of the Company as of the close of business on the Closing Date
(the “Closing Balance Sheet”) and a working capital statement (the “Closing
Working Capital Statement”) setting forth Buyer’s calculation of the Working
Capital as of the close of business on the Closing Date (the “Closing Working
Capital”). In connection with the review of the Closing Balance Sheet, Buyer
shall provide to the Shareholders Representative reasonable access to all
relevant books and records and personnel of the Company.

3.3 Disagreement and Resolution.

(a) If the Shareholders Representative disagrees with the determination of the
Closing Working Capital as shown on the Closing Working Capital Statement, the
Shareholders Representative shall notify Buyer in writing of such disagreement
within forty-five (45) days after delivery of the Closing Working Capital
Statement to the Shareholders Representative, which notice shall describe the
nature of any such disagreement in reasonable detail, identify the specific
items involved and the dollar amount of each such disagreement and provide
reasonable supporting documentation for each such disagreement. After the end of
such forty-five (45) calendar day period, neither Buyer nor the Shareholders
Representative may introduce additional disagreements with respect to any item
in the Closing Working Capital Statement or

 

-5-



--------------------------------------------------------------------------------

increase the dollar amount of any disagreement, and any item not so identified
shall be deemed to be agreed to by the Shareholders Representative and will be
final and binding upon the Parties except to the extent that corollary
adjustments thereto are necessarily required as a result of resolution of the
disputed items that were so identified. If Shareholders Representative does not
so notify Buyer of a disagreement within such forty-five (45) day period, then
the Closing Working Capital delivered by Buyer pursuant to Section 3.2 shall be
deemed to be final and binding on Buyer and Shareholders.

(b) Buyer and Shareholders Representative shall negotiate in good faith to
resolve any such disagreement. If Buyer and the Shareholders Representative are
unable to resolve all disagreements properly identified by the Shareholders
Representative pursuant to Section 3.3(a) within fifteen (15) days after
delivery to Buyer of written notice of such disagreements, then such
disagreements shall be submitted for final and binding resolution to an
independent accounting firm of nationally recognized standing to resolve such
disagreements (the “Accounting Arbitrator”). The Accounting Arbitrator shall be
an independent accounting firm of nationally recognized standing selected by
mutual agreement of Buyer and the Shareholders Representative; provided, that
(i) if, within five (5) business days after the Shareholders Representative have
delivered the notice of disagreement to Buyer pursuant to Section 3.3(a), the
Parties are unable to agree on such independent accounting firm to act as
Accounting Arbitrator, Buyer and the Shareholders Representative shall each
select an independent accounting firm of nationally recognized standing and such
firms together shall select the independent accounting firm that will act as the
Accounting Arbitrator, and (ii) if either Buyer or the Shareholders
Representative does not select such independent accounting firm within five
(5) days of written demand therefor by the other Party, the independent
accounting firm selected by the other Party shall act as the Accounting
Arbitrator. Each of Buyer and the Shareholders Representative may present a
supporting brief to the Accounting Arbitrator (in which case the presenting
Party shall provide a copy thereof to the other Party) within ten (10) days of
appointment of the Accounting Arbitrator. Within ten (10) days of receipt of a
supporting brief, the receiving Party may present a responsive brief to the
Accounting Arbitrator (in which case it shall provide a copy thereof to the
other Party). Each of Buyer and the Shareholders Representative may make an oral
presentation to the Accounting Arbitrator (in which case it shall provide prompt
prior notice of such presentation to the other Party) within twenty (20) days of
appointment of the Accounting Arbitrator. The Accounting Arbitrator will only
consider such briefs and presentations and those items and amounts set forth in
the Closing Working Capital Statement as to which Buyer and the Shareholders
Representative have disagreed within the time periods and on the terms specified
in this Section 3.3 and shall not conduct an independent review. The Accounting
Arbitrator shall deliver to Buyer and the Shareholders Representative, as
promptly as practicable and in any event within sixty (60) days after such
Accounting Arbitrator’s appointment, a written report setting forth the
resolution of any such disagreement determined in accordance with the terms of
this Agreement. The Accounting Arbitrator shall select the position of either
Buyer or the Shareholders Representative as a resolution for each item of
disagreement and may not impose an alternative resolution. The determination of
the Accounting Arbitrator shall be final and binding and may be entered as a
judgment in a court of competent jurisdiction. The fees, expenses and costs of
the Accounting Arbitrator shall be borne equally by Buyer and Shareholders.

 

-6-



--------------------------------------------------------------------------------

3.4 Total Merger Consideration Adjustment.

(a) If the Closing Working Capital as finally determined in accordance with
Section 3.3 is less than the Estimated Closing Working Capital (the difference
between such amounts, the “Negative Working Capital Adjustment”), then, within
seven (7) days following the final determination of the Closing Working Capital,
Shareholders shall pay to Buyer the Negative Working Capital Adjustment. If the
Negative Working Capital Adjustment has not been paid in cash by Shareholders to
Buyer within such seven (7) day period, Buyer may, in its sole discretion,
withdraw from the Escrow Amount any of the unpaid portion of the Negative
Working Capital Adjustment plus interest payable under Section 3.4(c) below;
provided however, that the amount Buyer may withdraw may not exceed the amount
by which (i) the Escrow Amount plus any interest earned thereon, exceeds
(ii) the amounts payable to Shareholders on interest earned on the Escrow Amount
as of such date of withdrawal pursuant to Section 5.4 of the Escrow Agreement.
In the event Buyer withdraws any amounts from the Escrow Amount pursuant to the
preceding sentence, within seven (7) days after such withdrawal, Shareholders
jointly and severally shall restore the Escrow Amount to the amount thereof
immediately prior to Buyer’s withdrawal from such account by depositing with the
Escrow Agent, for credit to the Escrow Amount, an amount equal to the amount so
withdrawn.

(b) If the Closing Working Capital as finally determined in accordance with
Section 3.3 is more than the Estimated Closing Working Capital (the difference
between such amounts, the “Positive Working Capital Adjustment”) then, within
seven (7) days following such final determination, Buyer shall pay to
Shareholders an amount in cash equal to each Shareholder’s pro rata portion
thereof according to the respective number of Shares held by each Shareholder
immediately prior to the Closing. Notwithstanding the foregoing, in no event
shall the aggregate amounts (if any) paid by Buyer pursuant to (i) this
Section 3.4, and (ii) the Estimated Working Capital Surplus, exceed Fifteen
Million Dollars ($15,000,000).

(c) If Buyer on the one hand or Shareholders on the other hand do not pay any of
the amounts owed to the other pursuant to this Section 3.4, if any, within ten
(10) days of when such payment is due, then such amounts shall incur interest at
a rate of twelve percent (12%) per annum from the due date for such amount
through the actual payment date for such amount.

(d) All payments made pursuant to this Section 3.4 shall be treated for all
purposes as an adjustment to the Total Merger Consolidation.

4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND SHAREHOLDERS. The Company
and Shareholders each hereby represent and warrant to Buyer as follows, subject
to any Part of the Disclosure Letter referenced in this Article 4 and delivered
in accordance with Section 13.11(a).

4.1 Organization And Good Standing.

(a) Part 4.1 of the Disclosure Letter contains the complete and accurate fully
diluted capitalization of the Company, including the identity of each
stockholder (and Option holder) and the number of shares held by each. The
Company is a corporation duly organized,

 

-7-



--------------------------------------------------------------------------------

validly existing, and in good standing under the laws of Michigan, with full
corporate power and authority to conduct its business as it is now being
conducted, to own or use the properties and assets that it purports to own or
use, and to perform all its obligations under Applicable Contracts. The Company
is not authorized to do business anywhere other than Michigan and the ownership
or use of the properties owned or used by the Company or the nature of the
activities conducted by the Company does not require the Company to qualify to
do business as a foreign corporation under the laws of any other state or other
jurisdiction. The Company neither owns nor controls, nor has any other equity
investment or other interest in, directly or indirectly, any corporation, joint
venture, partnership, association or other Person or Subsidiary.

(b) Prior to the date hereof, the Company has delivered, or made available to
Buyer in the online data room established by the Company for purposes of the
Contemplated Transactions (the “Data Room”), copies of the Organizational
Documents of the Company as currently in effect. The Organizational Documents do
not and neither the Company’s board of directors nor the shareholders have taken
any action or entered into any agreement that would grant any shareholder
“dissenters’ rights” or “appraisal rights” beyond those available under
applicable Legal Requirements.

4.2 Authority; No Conflict.

(a) This Agreement constitutes the legal, valid, and binding obligation of each
Shareholder and the Company, enforceable against each Shareholder and the
Company in accordance with its terms. Upon the execution and delivery (i) by the
Shareholders that are Executives of the Employment Agreements, (ii) by the
Shareholders named as parties to the NexGen Company Agreement, (iii) by the
Shareholders of the Non-competition Agreements and (ii) by the Shareholders
Representative of the Escrow Agreement, (collectively, the “Shareholder Closing
Documents”), the Shareholder Closing Documents will constitute the legal, valid,
and binding obligations of Shareholders named as parties thereto or the
Shareholders Representative, as the case may be, enforceable against such
parties thereto in accordance with their respective terms. Each Shareholder and
the Shareholders Representative, as the case may be, has the absolute and
unrestricted right, power, authority, and capacity to execute and deliver this
Agreement and the Shareholder Closing Documents to which they are named as
parties and to perform its obligations under this Agreement and the Shareholder
Closing Documents.

(b) Except as set forth in Part 4.2 of the Disclosure Letter, the execution and
delivery of this Agreement by the Company, each Shareholder and the Shareholders
Representative, as applicable, and the consummation of the transactions
contemplated hereby does not and will not (i) violate any provision of, or
result in the breach of the Organizational Documents of the Company, By-laws of
the Company, or any resolution of the shareholders or directors or the Company
in effect at the Closing; (ii) conflict with, result in a breach of or
constitute a default under, terminate or result in the termination of, result in
the acceleration of, create in any Party the right to accelerate, terminate,
modify or cancel, or require any notice under any Applicable Contract,
(iii) violate or breach any applicable law, rule, regulation, injunction, order,
judgment, ruling, charge, decree or other restriction of any Governmental Body,
(iv) result in the creation of any Encumbrance upon any of the properties or
assets of the Company, or constitute an event which, after notice or lapse of
time or both, would result in any such violation, breach, termination or
creation of an Encumbrance or result in a violation or

 

-8-



--------------------------------------------------------------------------------

revocation of any required license, permit or approval from any Governmental
Body or other third Party, (v) cause Buyer or the Company to become subject to,
or to become liable for the payment of, any Tax; (vi) cause any of the assets
owned by the Company to be reassessed or revalued by any taxing authority or
other Governmental Body, or (vii) give any Person the right to declare a default
or exercise any remedy under, or to accelerate the maturity or performance of,
or to cancel, terminate, or modify any Business Agreement.

4.3 Capitalization. The authorized equity securities of the Company consist of
one million shares of Common Stock, ten cents par value, 720,000 of which are
issued and outstanding as of the date of this Agreement. Other than the Shares
and options to purchase 90,000 shares of Common Stock of the Company held by
Mr. Akhavan-Tafti (the “Options”), there are no authorized or issued and
outstanding equity securities of the Company or any Commitments. Except as set
forth in Part 4.3 of the Disclosure Letter, the Shareholders named in Part 4.3
of the Disclosure Letter are and will be on the Closing Date the only record and
beneficial owners and holders of the Shares and Options, free and clear of all
Encumbrances. Except as set forth in Part 4.3 of the Disclosure Letter, no other
Person has ever held any beneficial or record ownership of any Shares, Options
or Commitments. No legend or other reference to any purported Encumbrance
appears upon any certificate representing the Shares or Options. All the Shares
and Options have been duly authorized and validly issued and all the Shares are
fully paid and nonassessable. All Shares issued upon exercise of the Options in
accordance therewith will be duly authorized and validly issued and fully paid
and nonassessable. None of the Shares was issued in violation of the Securities
Act or any other Legal Requirement. Except for a 19.9% equity interest in
NexGen, the Company does not own, or have any Contract to acquire, any equity
securities or other securities of any Person or any direct or indirect equity or
ownership interest in any other business.

4.4 Financial Statements. The Company and Shareholders have delivered to Buyer:
(a) audited consolidated balance sheets of the Company as at December 31, in
each of the years 2003 through 2005 (as at December 31, 2005, the “Balance
Sheet”), and the related audited consolidated statements of income, changes in
stockholders’ equity, and cash flow for each of the fiscal years then ended,
including in each case the notes thereto, together with the report thereon of
Plante & Moran, PLLC, independent certified public accountants, and (b) the
unaudited consolidated balance sheet of the Company as at August 31, 2006
prepared by the Company (the “Interim Balance Sheet”) and the related unaudited
consolidated statements of income, changes in stockholders’ equity, and cash
flow for the eight (8) month period then ended. Such financial statements and
notes fairly present in all material respects the financial condition and the
results of operations, changes in stockholders’ equity, and cash flow of the
Company as at the respective dates of and for the periods referred to in such
financial statements, all in accordance with GAAP, subject, in the case of
interim financial statements, to normal recurring year-end adjustments (the
effect of which will not, individually or in the aggregate, be materially
adverse to the Company) and the absence of notes (that, if presented, would not
differ materially from those included in the Balance Sheet); the financial
statements referred to in this Section 4.4 reflect the consistent application of
such accounting principles throughout the periods involved. No financial
statements of any Person other than the Company is required by GAAP to be
included in the consolidated financial statements of the Company.

 

-9-



--------------------------------------------------------------------------------

4.5 Books And Records; Disclosure Controls.

(a) The books of account, minute books, stock record books, and other records of
the Company, all of which have been made available to Buyer, are complete and
correct and have been maintained in accordance with sound business practices
including the maintenance of an adequate system of internal controls. At the
Closing, all of those books and records will be in the possession of the
Company.

(b) The minute books of the Company contain accurate and complete records of all
meetings held of, and corporate action taken by, the shareholders, the Board of
Directors, and committees of the Board of Directors of the Company, and no
meeting of any such shareholders, Board of Directors, or committee has been held
for which minutes have not been prepared and are not contained in such minute
books. At the Closing, all of those books and records will be in the possession
of the Company.

4.6 Title To Properties; Encumbrances. Part 4.6 of the Disclosure Letter
contains a complete and accurate list of all real property, leaseholds, or other
interests therein owned by the Company. The Company owns (with good and
marketable title in the case of real property, subject only to the matters
permitted by the following sentence) all its properties and assets (whether
real, personal, or mixed and whether tangible or intangible) that it purports to
own, including all of the properties and assets reflected in the Balance Sheet
and the Interim Balance Sheet (except for personal property sold since the date
of the Balance Sheet and the Interim Balance Sheet, as the case may be, in the
Ordinary Course of Business), and all of the properties and assets purchased or
otherwise acquired by the Company since the date of the Balance Sheet and the
Interim Balance Sheet (except for personal property acquired and sold since the
date of the Balance Sheet and the Interim Balance Sheet, as the case may be, in
the Ordinary Course of Business and consistent with past practice), which
subsequently purchased or acquired properties and assets (other than inventory
and short term investments) are listed in Part 4.6 of the Disclosure Letter. For
avoidance of doubt, the real property described in the first paragraph of
section 2 of Part 4.6 of the Disclosure Letter (the “Livonia Property”) which
will be contributed to NexGen as described in Section 6.10, will not comprise
part of the real property owned by the Company as of the Closing Date; provided,
however, that notwithstanding anything else the Livonia Property shall be
treated as part of the owned real property of the Comany for purposes of this
Section 4.6. All material properties and assets reflected in the Balance Sheet
and the Interim Balance Sheet are free and clear of all Encumbrances and are
not, in the case of real property, subject to any rights of way, building use
restrictions, exceptions, variances, reservations, or limitations of any nature
except with respect to all such properties and assets, (a) those items disclosed
in Part 4.6 of the Disclosure Letter, (b) mortgages or security interests shown
on the Balance Sheet or the Interim Balance Sheet as securing specified
liabilities or obligations, with respect to which no default (or event that,
with notice or lapse of time or both, would constitute a default) exists,
(c) mortgages or security interests incurred in connection with the purchase of
property or assets after the date of the Interim Balance Sheet (such mortgages
and security interests being limited to the property or assets so acquired),
with respect to which no default (or event that, with notice or lapse of time or
both, would constitute a default) exists, (d) liens for current taxes not yet
due, and (e) with respect to real property, zoning laws and other land use
restrictions that do not impair the present or anticipated use of the property
subject thereto. All buildings, plants, and structures owned by the Company lie
wholly within the

 

-10-



--------------------------------------------------------------------------------

boundaries of the real property owned by the Company and do not encroach upon
the property of, or otherwise conflict with the property rights of, any other
Person.

4.7 Condition And Sufficiency Of Assets. The buildings, structures,
improvements, automobiles, equipment and other tangible assets of the Company
are structurally sound, are in good operating condition and repair, have been
regularly and properly serviced and maintained in a manner that would not void
or limit the coverage of any warranty thereon and are adequate for the uses to
which they are being put, and none of such buildings, structures, improvements,
automobiles, equipment or other tangible assets is in need of maintenance or
repairs except for ordinary, routine maintenance and repairs that are not
material in nature or cost. The (i) building, structures, improvements,
automobiles, equipment and other tangible assets of the Company, and (ii) the
Intellectual Property Assets (as defined below) and other intangible assets of
the Company are, in the reasonable judgment of the Shareholders, sufficient for
the continued conduct of the business of the Company after the Closing in
substantially the same manner as conducted prior to the Closing. Except as
otherwise set forth on Part 4.7 of the Disclosure Letter, no Shareholder owns or
has the right to use any assets (whether tangible or intangible) that are used
in the conduct of the business of the Company. None of the Intellectual Property
Rights related to the Future Technology (as defined below) that may be
transferred or assigned to NexGen pursuant to Section 6.10 hereof, is necessary
to use, make, have made, market, lease, distribute, sell or offer for sale any
current products or services of the Company or any products or services of the
Company developed or introduced after the date hereof.

4.8 No Undisclosed Liabilities. Except as set forth in Part 4.8 of the
Disclosure Letter, the Company has no liabilities or obligations of any nature
(whether known or unknown and whether absolute, accrued, contingent, matured or
unmatured or otherwise) except for liabilities or obligations reflected or
reserved against in the Balance Sheet or the Interim Balance Sheet and current
liabilities incurred in the Ordinary Course of Business since the respective
dates thereof.

4.9 Taxes.

(a) (i) All Tax Returns required to be filed by or on behalf of the Company have
been duly and timely filed with the appropriate taxing authorities in all
jurisdictions in which such Tax Returns are required to be filed (after giving
effect to any valid extensions of time in which to make such filings), and all
such filed Tax Returns were true, complete and correct in all respects; (ii) all
Taxes due and payable by or on behalf of the Company have been fully and timely
paid, except to the extent adequately reserved therefor on the Company’s balance
sheet, and adequate reserves or accruals for Taxes have been provided in the
Company’s balance sheet with respect to any period through the date thereof for
which Tax Returns have not yet been filed or for which Taxes are not yet due and
owing; and (iii) no agreement, waiver or other document or arrangement extending
or having the effect of extending the period for assessment or collection of
Taxes (including, but not limited to, any applicable statute of limitation) has
been executed or filed with any taxing authority by or on behalf of the Company.

(b) The Company has complied with all applicable law relating to the payment and
withholding of Taxes and has duly and timely withheld from any salaries, wages
or other compensation paid to any employee or independent contractor. The
Company has paid over

 

-11-



--------------------------------------------------------------------------------

to the appropriate taxing authorities, all amounts required to be so withheld
and paid over for all periods under all applicable law.

(c) The Company has furnished to the Buyer true and correct copies of (i) all
income or franchise Tax Returns of the Company relating to all taxable periods
beginning after December 31, 2000, and (ii) any audit report issued within the
last five years relating to any Taxes due from or with respect to the Company
with respect to its income, assets or operations.

(d) No claim has been made by a taxing authority in a jurisdiction where the
Company does not file a Tax Return that the Company is or may be subject to
taxation by that jurisdiction.

(e) (i) All deficiencies asserted or assessments made as a result of any
examinations by any taxing authority of the Tax Returns of the Company have been
fully paid, and there are no other audits or investigations by any taxing
authority in progress, nor has the Company received any notice from any taxing
authority that it intends to conduct such an audit or investigation; (ii) no
issue has been raised by any taxing authority in any current or prior
examination which, by application of the same or similar principles, could
result in a proposed deficiency against the Company for any subsequent taxable
period.

(f) Neither the Company nor any other Person on behalf of the Company has filed
a consent pursuant to former Section 341(f) of the Code or agreed to have former
Section 341(f)(2) of the Code apply to any disposition of a subsection (f) asset
(as such term is defined in former Section 341(f)(4) of the Code) owned by the
Company.

(g) Except as set forth in Part 4.12 of the Disclosure Letter, the Company will
not be required to include any item of income in, or exclude any item of
deduction from, its taxable income for any taxable period (or portion thereof)
ending after the date hereof as a result of any (i) change in method of
accounting for a taxable period ending on or prior to the date hereof under
Section 481(c) of the Code (or any similar provision of state, local or foreign
law); (ii) ”closing agreement” as described in Section 7121 of the Code or any
predecessor provision thereof (or any similar provision of state, local or
foreign law) executed on or prior to the date hereof; (iii) installment sale or
open transaction disposition made on or prior to the date hereof; or
(iv) prepaid amount received on or prior to the date hereof.

(h) No property owned by the Company is (i) property required to be treated as
being owned by another Person pursuant to provisions of former Section 168(f)(8)
of the Internal Revenue Code of 1954, as amended and in effect immediately prior
to the enactment of the Tax Reform Act of 1986, (ii) constitutes “tax exempt use
property” within the meaning of Section 168(h)(1) of the Code or (iii) is
“tax-exempt bond financed property” within the meaning of Section 168(g)(5) of
the Code.

(i) The Company is not a party to any Tax allocation, indemnification or sharing
agreement (or similar agreement or arrangement), whether written or not written,
pursuant to which it will have any obligation to make any payments after the
Closing.

 

-12-



--------------------------------------------------------------------------------

(j) The Company has not been a member of an affiliated group of entities
required or permitted to file consolidated, combined or unitary Tax Returns
including such entities.

(k) The Company does not have any liability for the Taxes of any Person under
section 1.1502-6 of the Treasury Regulations (or any similar provision of state,
local or foreign law), as a transferee or successor, by Contract, or otherwise.

(l) The Company does not have any request for a ruling or determination letter
in respect of Taxes pending between the Company and any taxing authority.

(m) There are no material Encumbrances as a result of any due and unpaid Taxes
upon any of the assets of the Company.

(n) At no time during the five-year period ending on the date hereof was the
Company a distributing corporation or a controlled corporation in a transaction
intended to be governed by Section 355 of the Code.

(o) The Company has disclosed on all relevant Tax Returns all positions taken
therein that could give rise to a substantial underpayment penalty within the
meaning of Section 6662 of the Code (or comparable provisions of applicable
state income tax laws). The Company has not participated in any “reportable
transaction” or “listed transaction,” as those terms are defined in
Section 6707A(c) of the Code (or comparable provisions of applicable state
income tax laws).

(p) There is no Contract, plan or arrangement to which the Company is a party,
including but not limited to the provisions of this Agreement, covering any
employee or former employee of the Company that could give rise to the payment
of any amount that would not be deductible pursuant to Section 280G of the Code.
There is no Contract, plan or arrangement to which the Company is a party or by
which it is bound to compensate any individual for excise taxes paid pursuant to
Section 4999 of the Code.

(q) No Shareholder is a foreign person within the meaning of Section 1445 of the
Code.

(r) The Company does not have, and never has had, a permanent establishment or
other taxable presence in any foreign country, as determined pursuant to
applicable foreign law and any applicable Tax treaty or convention between the
United States and such foreign country.

4.10 No Material Adverse Effect. Since the date of the Balance Sheet there has
not been any Material Adverse Effect on the Company, and no event has occurred
or circumstance exists that may result in such a Material Adverse Effect.

4.11 Employee Benefits.

(a) Part 4.11(a) of the Disclosure Letter contains a complete and accurate list
of each plan, program, policy, practice, contract, agreement, or other
arrangement providing for

 

-13-



--------------------------------------------------------------------------------

employment, compensation, deferred compensation, loans, severance, separation,
termination pay, performance awards, bonus, pension, profit-sharing, retirement,
supplemental retirement, equity, incentive, stock option, stock purchase, stock
bonus, phantom stock, stock appreciation right, supplemental retirement,
medical, dental, vision, life insurance, disability insurance, welfare benefits,
fringe benefits, cafeteria benefits (Section 125 of the Code), or other
benefits, including, without limitation, each “employee benefit plan” within the
meaning of Section 3(3) of ERISA which is or has been sponsored, maintained,
contributed to, or required to be contributed to by the Company and any ERISA
Affiliate, for the benefit of any person who performs or who has performed
services for the Company or with respect to which the Company or any ERISA
Affiliate has or may have any liability or obligation (each a “Company Plan”,
and collectively, the “Company Plans”).

(b) Prior to the date hereof, the Company and Shareholders have delivered to
Buyer, or have made available to Buyer in the Data Room:

(i) true, correct and complete copies of each Company Plan and its related plan
documents, including, without limitation, (A) adoption agreements, trust
documents, group annuity contracts, plan amendments, insurance policies or
contracts (including any policies relating to fiduciary liability insurance
covering the fiduciaries of such Company Plan), participant agreements, employee
booklets, administrative service agreements, summary plan descriptions and
summaries of material modification, nondiscrimination tests for the last three
(3) plan years, and (B) with respect to each Company Plan that is subject to
ERISA reporting requirements, true, correct and complete copies of the Form 5500
series annual reports filed for the last three (3) plan years, including all
audits, financial statements, schedules and attachments thereto, where
applicable;

(ii) all personnel, payroll, and employment manuals and policies;

(iii) all collective bargaining agreements pursuant to which contributions have
been made or obligations incurred (including both pension and welfare benefits)
by the Company and any ERISA Affiliates, and all collective bargaining
agreements pursuant to which contributions are being made or obligations are
owed by such entities;

(iv) a written description of any Company Plan that is not otherwise in writing;

(v) a copy of the standard notices to employees of their rights under ERISA
§ 601 et seq. and IRC § 4980B; and

(vi) with respect to any Company Plan intended to be tax-qualified under
Section 401(a) of the Code, a copy of the most recent favorable IRS
determination letter as to its tax-qualified status.

(c) Each Company Plan has been administered and operated in accordance with its
terms and maintained in compliance with the requirements prescribed by any and
all Legal Requirements, including, but not limited to, ERISA and the Code. The
Company has performed all obligations required to be performed by it under, is
not in any material respect in default under or violation of and has no
Knowledge of any material default or violation by any

 

-14-



--------------------------------------------------------------------------------

other party to, any of the Company Plans. With respect to each Company Plan that
is subject to ERISA, the Company has prepared in good faith and timely filed all
requisite governmental reports (which were true and correct as of the date
filed) and has properly and timely filed and distributed or posted all notices,
reports and summary plan descriptions to employees required to be filed,
distributed or posted. All contributions, payments and premiums required to be
made or paid by the Company or any ERISA Affiliate to, or with respect to any
Company Plan, have been made or paid on or before their due dates, or if not yet
due, have been properly accrued for in the ordinary course of business,
consistent with past practices. In addition, with respect to each Company Plan
intended to include a Code Section 401(k) arrangement, the Company and each
ERISA Affiliate have at all times made timely deposits of employee salary
reduction contributions and participant loan repayments, as determined pursuant
to regulations issued by the United States Department of Labor.

(d) Each Company Plan intended to be tax-qualified under Section 401(a) of the
Code has obtained from the IRS a favorable determination letter, and nothing has
occurred since the issuance of such letter that could reasonably be expected to
cause the loss of the tax-qualified status of any such Company Plan.

(e) No transaction prohibited by ERISA § 406 and no “prohibited transaction”
under IRC § 4975(c) have occurred with respect to any Company Plan. Neither the
Company nor any ERISA Affiliate is subject to any liability or penalty under
Section 4976 through 4980 of the Code or Title I or ERISA with respect to any
Company Plan. Other than claims for benefits submitted by participants or
beneficiaries, no suit, administrative proceeding, action, claim against, or
legal proceeding involving, any Company Plan is pending or, to the Knowledge of
the Company, is threatened, including any audit or inquiry by the IRS or the
United States Department of Labor.

(f) No Company Plan that is an employee welfare benefit plan as defined in
Section 3(1) of ERISA is a self-insured or self-funded plan, including any plan
to which a stop-loss policy applies. No event has occurred or circumstance
exists that could result in a material increase in premium costs of Company
Plans that are insured. No Company Plan promises or provides retiree medical or
other retiree welfare benefits to any employee of the Company or an ERISA
Affiliate, except as required under ERISA § 601 et seq. and IRC § 4980B. The
Company and all ERISA Affiliates have complied with the provisions of ERISA
§ 601 et seq. and IRC § 4980B.

(g) Neither the Company nor any ERISA Affiliate has ever maintained,
established, sponsored, participated in, contributed to, or otherwise incurred
any obligation or liability (including without limitation, contingent liability)
under any “multiemployer plan” (as defined in Section 3(37) of ERISA), any
“multiple employer plan” (as defined in Section 413(c) of the Code) or to any
“pension plan” (as defined in Section 3(2) of ERISA) that is subject to Title IV
of ERISA or Section 412 of the Code. There has been no “reportable event” (as
defined in Section 4043(b) of ERISA) with respect to any Company Plan. Neither
the Company nor any ERISA Affiliate has incurred any “accumulated funding
deficiency” (as defined in Section 302 of ERISA) whether or not waived by the
IRS, involving any Plan subject to Section 412 of the Code or Part 3 of Subtitle
B of Title I of ERISA.

 

-15-



--------------------------------------------------------------------------------

(h) Except as set forth in Part 4.11(h) of the Disclosure Letter, the
consummation of the transactions contemplated by this Agreement will not
(i) entitle any current or former employee or other service provider of the
Company to severance benefits or any other payment (including, without
limitation, unemployment compensation, golden parachute bonus or benefits under
any Company Plan), or (ii) accelerate the time of payment or vesting of any such
benefits, or increase the amount of compensation due any such employee or
service provider. No benefit payable or which may become payable by the Company
or any ERISA Affiliate pursuant to any Company Plan or as a result of or arising
under this Agreement shall constitute an “excess parachute payment” (as defined
in Section 280G(b)(1) of the Code) which is subject to the imposition of an
excise tax under Section 4999 of the Code or the deduction for which would not
be disallowed by reason of Section 280G of the Code. Each Company Plan can be
amended, terminated or otherwise discontinued after the Closing Date in
accordance with its terms, without material liability to the Buyer or the
Company (other than ordinary administration expenses typically incurred in a
termination event).

(i) The Company does not now, nor has it ever, had the obligation to, maintain,
establish, sponsor, participate in, or contribute to, any Company Plan for the
benefit of employees outside the United States.

(j) The Company has neither granted, nor is a party to, any contract that grants
any compensation, equity award, or bonus, that fails to comply in good faith
with the provisions of Section 409A of the Code.

4.12 Compliance With Legal Requirements; Governmental Authorizations.

(a) Except as set forth in Part 4.12(a) of the Disclosure Letter:

(i) the Company is in material compliance with each material Legal Requirement
that is or was applicable to it or to the conduct or operation of its business
or the ownership or use of any of its assets;

(ii) no event has occurred or circumstance exists that (with or without notice
or lapse of time) (A) may constitute or result in a violation by the Company or
NexGen or a failure on the part of the Company or NexGen to comply with, any
material Legal Requirement, or (B) may give rise to any obligation on the part
of the Company or NexGen to undertake, or to bear all or any portion of the cost
of, any remedial action of any nature; and

(iii) the Company has not received any written notice or other communication
from any Governmental Body or any other Person regarding (A) any actual,
alleged, possible, or potential violation of, or failure to comply with, any
Legal Requirement, or (B) any actual, alleged, possible, or potential obligation
on the part of the Company or NexGen to undertake, or to bear all or any portion
of the cost of, any remedial action of any nature.

(b) Part 4.12(b) of the Disclosure Letter contains a complete and accurate list
of each material Governmental Authorization that is held by the Company or that
otherwise relates to the business of, or to any of the assets owned or used by,
the Company. Each Governmental Authorization listed or required to be listed in
Part 4.12(b) of the Disclosure

 

-16-



--------------------------------------------------------------------------------

Letter is valid and in full force and effect. Except as set forth in Part
4.12(b) of the Disclosure Letter:

(i) the Company is in full compliance with all of the terms and requirements of
each Governmental Authorization identified or required to be identified in Part
4.12(b) of the Disclosure Letter;

(ii) no event has occurred or circumstance exists that may (with or without
notice or lapse of time) (A) constitute or result directly or indirectly in a
violation of or a failure to comply with any term or requirement of any
Governmental Authorization listed or required to be listed in Part 4.12(b) of
the Disclosure Letter or (B) result directly or indirectly in the revocation,
withdrawal, suspension, cancellation, or termination of, or any modification to,
any Governmental Authorization listed or required to be listed in Part 4.12(b)
of the Disclosure Letter;

(iii) the Company has not received any written notice or other communication
from any Governmental Body or any other Person regarding (A) any actual,
alleged, possible, or potential violation of or failure to comply with any term
or requirement of any Governmental Authorization, or (B) any actual, proposed,
possible, or potential revocation, withdrawal, suspension, cancellation,
termination of, or modification to any Governmental Authorization; and

(iv) all applications required to have been filed for the renewal of the
Governmental Authorizations listed or required to be listed in Part 4.12(b) of
the Disclosure Letter have been duly filed on a timely basis with the
appropriate Governmental Bodies, and all other filings required to have been
made with respect to such Governmental Authorizations have been duly made on a
timely basis with the appropriate Governmental Bodies.

The Governmental Authorizations listed in Part 4.12(b) of the Disclosure Letter
collectively constitute all of the material Governmental Authorizations
necessary to permit the Company to lawfully conduct and operate its business in
the manner it currently conducts and operates such business and to permit the
each of Company and NexGen to own and use its assets in the manner in which it
currently owns and uses such assets.

4.13 Legal Proceedings; Orders.

(a) Except as set forth in Part 4.13 of the Disclosure Letter (the “Disclosed
Proceedings”), there is no pending Proceeding:

(i) that has been commenced by or against the Company or NexGen or that
otherwise relates to or may affect the business of, or any of the assets owned
or used by the Company or NexGen; or

(ii) that challenges, or that may have the effect of preventing, delaying,
making illegal, or otherwise interfering with, any of the Contemplated
Transactions.

To the Knowledge of the Company, (1) no such Proceeding has been threatened, and
(2) no action has been taken or not taken, and no event has occurred or
circumstance exists, that may

 

-17-



--------------------------------------------------------------------------------

give rise to or serve as a basis for any such Proceeding. Prior to the date
hereof, the Company and Shareholders have delivered to Buyer, or made available
to Buyer in the Data Room, copies of all pleadings, correspondence, and other
documents relating to each Disclosed Proceeding listed in Part 4.13 of the
Disclosure Letter. Other than as specifically set forth in Part 4.13 of the
Disclosure Letter, the Disclosed Proceedings will not have a Material Adverse
Effect on the Company.

(b) Except as set forth in Part 4.13 of the Disclosure Letter:

(i) there is no Order to which the Company or NexGen, or any of the assets owned
or used by the Company or NexGen, is subject;

(ii) no Shareholder is subject to any Order that relates to the business of, or
any of the assets owned or used by, the Company or NexGen; and

(iii) no officer, director, agent, or employee of the Company or NexGen is
subject to any Order that prohibits such officer, director, agent, or employee
from engaging in or continuing any conduct, activity, or practice relating to
the business of the Company or NexGen.

(c) Except as set forth in Part 4.13 of the Disclosure Letter:

(i) the Company and NexGen is in full compliance with all of the terms and
requirements of each Order to which it, or any of the assets owned or used by
it, is or has been subject;

(ii) no event has occurred or circumstance exists that may constitute or result
in (with or without notice or lapse of time) a violation of or failure to comply
with any term or requirement of any Order to which the Company or NexGen, or any
of the assets owned or used by the Company or NexGen, is subject; and

(iii) neither the Company nor NexGen has received any written notice or other
communication from any Governmental Body or any other Person regarding any
actual, alleged, possible, or potential violation of, or failure to comply with,
any term or requirement of any Order to which the Company or NexGen, or any of
the assets owned or used by the Company or NexGen, is or has been subject.

4.14 Absence Of Certain Changes And Events. Except as set forth in Part 4.14 of
the Disclosure Letter and those actions described in Section 6.10 below, since
the date of the Balance Sheet, the Company has conducted its business only in
the Ordinary Course of Business and there has not been any:

(a) Other than Mr. Akhavan-Tafti’s pre-Closing exercise of Options as set forth
in Section 2.6, change in the Company’s authorized or issued capital stock;
grant of any stock option, “phantom” stock right or right to purchase shares of
capital stock of the Company; issuance of any security convertible into such
capital stock; grant of any registration rights; purchase, redemption,
retirement, or other acquisition by the Company of any shares of any such
capital stock;

 

-18-



--------------------------------------------------------------------------------

(b) Contracts involving the sale of products by the Company that provide for
profit margins to the Company less than the historical average margins on
similar Contracts entered into in the Ordinary Course of Business prior to the
date of this Agreement (and Buyer and Buyer Sub shall in no way have any input
into Company’s pricing prior to the Closing);

(c) capital expenditures in excess of $50,000 in the aggregate;

(d) amendment to the Organizational Documents of the Company;

(e) payment or increase by the Company of any bonuses, salaries, or other
compensation to any stockholder, director, officer, or (except in the Ordinary
Course of Business) employee or (except as required by this Agreement) entry
into any employment, severance, or similar Contract with any director, officer,
or employee;

(f) adoption of, or increase in the payments to or benefits under, any profit
sharing, bonus, deferred compensation, savings, insurance, pension, retirement,
or other employee benefit plan for or with any employees of the Company;

(g) damage to or destruction or loss of any asset or property of the Company,
whether or not covered by insurance, which, taken as a whole, are materially
adverse to the business, operations, assets or financial condition of the
Company;

(h) entry into, termination of, or receipt of notice of termination of (i) any
lease, license, distributorship, dealer, sales representative, joint venture,
credit, or similar agreement, or (ii) any Contract or transaction involving a
total remaining commitment by or to the Company of at least $50,000;

(i) sale (other than sales of inventory in the Ordinary Course of Business),
lease, or other disposition of any asset or property of the Company or mortgage,
pledge, or imposition of any lien or other Encumbrance on any material asset or
property of the Company, including the sale, lease, or other disposition of any
of the Intellectual Property Assets;

(j) cancellation or waiver of any claims or rights with a value to the Company
in excess of $50,000 in the aggregate;

(k) material change in the accounting methods used by the Company;

(l) Contract whereby the Company has or may incur any obligation or liability
(fixed or contingent) which is not in the Ordinary Course of Business or which
is materially adverse to the business, operations, assets or financial condition
of the Company;

(m) change in employee relations which is, or is reasonably likely to be,
materially adverse to the business, operations, assets or financial condition of
the Company or on the relationships between the employees and the Company; or

(n) agreement, whether oral or written, by the Company to do any of the
foregoing.

 

-19-



--------------------------------------------------------------------------------

Since the date of the Balance Sheet, the Company has operated its business in
the Ordinary Course of Business so as to preserve the business of the Company
intact, to keep available the services of its employees, and to preserve the
goodwill of its suppliers, customers, distributors and others having business
relations with it.

4.15 Relations With Suppliers. Except as set forth in Part 4.15 of the
Disclosure Letter, the Company has not requested and no supplier has canceled
any contract or order for provisions of, and to the Knowledge of the Company no
supplier has Threatened not to provide products, supplies, or services
(including utilities) to the Company within the 12 months prior to the date of
this Agreement. The Company’s relationships with its suppliers, and to the
Knowledge of the Company, the relationships of each such supplier to its
suppliers, are good and the Company has no Knowledge of anything that would lead
it to conclude any such relationship may be in jeopardy. There has not been any
change in the business relationship, and there has been no dispute, between the
Company and any such supplier that would reasonably be expected to be materially
adverse to the business, operations, assets or financial condition of the
Company. No material supplier has materially reduced, or to the Knowledge of the
Company intends to materially reduce, its supplies to the Company.

4.16 Relations With Customers. Except as set forth in Part 4.16 of the
Disclosure Letter, no customer that is a party to any of the Business Agreements
set forth under the heading “Supply Contracts” in Part 4.17(a) of the Disclosure
Letter (each, a “Supply Contract Customer”) has canceled any Contract or portion
thereof, there has been no material dispute with any Supply Contract Customer
and to the Knowledge of the Company no Supply Contract Customer has Threatened
to cease purchasing products or services from the Company within the 12 months
prior to the date of this Agreement. The Company’s relationships with the Supply
Contract Customers are good, and the Company has no Knowledge of anything that
would lead it to conclude that any such relationship may be in jeopardy.

4.17 Applicable Contracts; No Defaults.

(a) Part 4.17(a) of the Disclosure Letter contains a complete and accurate list,
and the Company and Shareholders have, prior to the date hereof, delivered or
made available to Buyer in the Data Room, true and complete copies, of the
following (the “Business Agreements”):

(i) each Applicable Contract that involves performance of services or delivery
of goods or materials by the Company of an amount or value in excess of $50,000
annually;

(ii) each Applicable Contract that involves performance of services or delivery
of goods or materials to the Company of an amount or value in excess of $50,000
annually;

(iii) each Applicable Contract that was not entered into in the Ordinary Course
of Business and that involves expenditures or receipts of the Company in excess
of $50,000;

 

-20-



--------------------------------------------------------------------------------

(iv) each lease, rental or occupancy agreement, license, installment and
conditional sale agreement, and other Applicable Contract affecting the
ownership of, leasing of, title to, use of, or any leasehold or other interest
in, any real or personal property (except personal property leases and
installment and conditional sales agreements having a value per item or
aggregate payments of less than $50,000 and with terms of less than one year);

(v) each licensing agreement or other Applicable Contract with respect to
patents, trademarks, copyrights, or other intellectual property, including
agreements with current or former employees, consultants, or contractors
regarding the appropriation or the non-disclosure of any of the Intellectual
Property Assets;

(vi) each collective bargaining agreement and other Applicable Contract to or
with any labor union or other employee representative of a group of employees;

(vii) each joint venture, partnership, and other Applicable Contract (however
named) involving a sharing of profits, losses, costs, or liabilities by the
Company with any other Person;

(viii) each Applicable Contract containing covenants that in any way purport to
restrict the business activity of the Company or limit the freedom of the
Company to engage in any line of business or to compete with any Person;

(ix) each Applicable Contract providing for payments to or by any Person based
on sales, purchases, or profits, other than direct payments for goods;

(x) each power of attorney that is currently effective and outstanding;

(xi) each Applicable Contract entered into other than in the Ordinary Course of
Business that contains or provides for an express undertaking by the Company to
be responsible for consequential damages;

(xii) each Applicable Contract for capital expenditures in excess of $50,000;

(xiii) each written warranty, guaranty, and or other similar undertaking with
respect to contractual performance extended by the Company other than in the
Ordinary Course of Business; and

(xiv) each amendment, supplement, and modification (whether oral or written) in
respect of any of the foregoing.

(b) Except as set forth in Part 4.17(b) of the Disclosure Letter:

(i) No Shareholder (nor any Related Person of any Shareholder) has or may
acquire any rights under, or have or may become subject to any obligation or
liability under, an Applicable Contract; and

 

-21-



--------------------------------------------------------------------------------

(ii) no officer, director, agent, employee, consultant, or contractor of an
Company is bound by any Contract that purports to limit the ability of such
officer, director, agent, employee, consultant, or contractor to (A) engage in
or continue any conduct, activity, or practice relating to the business of an
Company, or (B) assign to the Company or to any other Person any rights to any
invention, improvement, or discovery.

(c) Except as set forth in Part 4.17(c) of the Disclosure Letter, each Business
Agreement identified or required to be identified in Part 4.17(a) of the
Disclosure Letter is in full force and effect and is valid and enforceable in
accordance with its terms.

(d) Except as set forth in Part 4.17(d) of the Disclosure Letter:

(i) the Company is, and has been, in compliance with all applicable material
terms and requirements of each Business Agreement;

(ii) to the Knowledge of the Company each other Person that has or had any
obligation or liability under any Business Agreement under which the Company has
or had any rights is in compliance with all applicable material terms and
requirements of such Business Agreement;

(iii) to the Knowledge of the Company no event has occurred or circumstance
exists that (with or without notice or lapse of time) may contravene, conflict
with, or result in a violation or breach of, or give the Company or other Person
the right to declare a default or exercise any remedy under, or to accelerate
the maturity or performance of, or to cancel, terminate, or modify, any Business
Agreement; and

(iv) the Company has not given to or received from any other Person, at any
time, any written notice or other communication regarding any actual, alleged,
possible, or potential violation or breach of, or default under, any Business
Agreement.

(e) There are no renegotiations of, attempts to renegotiate, or outstanding
rights to renegotiate any material amounts paid or payable to the Company under
current or completed Business Agreements with any Person and no such Person has
made written demand for such renegotiation.

(f) The Business Agreements relating to the sale, design, manufacture, or
provision of products or services by the Company have been entered into in the
Ordinary Course of Business and have been entered into without the commission of
any act alone or in concert with any other Person, or any consideration having
been paid or promised, that is or would be in violation of any Legal
Requirement.

4.18 Insurance.

(a) Prior to the date hereof, the Company and Shareholders have delivered, or
made available to Buyer in the Data Room (i) true and complete copies of all
policies of insurance to which the Company is a party or under which the
Company, or any director of the Company, is or has been covered at any time;
(ii) true and complete copies of all pending applications for policies of
insurance; and (iii) any statement by the auditor of the Company’s

 

-22-



--------------------------------------------------------------------------------

financial statements with regard to the adequacy of such entity’s coverage or of
the reserves for claims.

(b) Part 4.18(b) of the Disclosure Letter describes (i) any self-insurance
arrangement by or affecting the Company, including any reserves established
thereunder; (ii) any contract or arrangement, other than a policy of insurance,
for the transfer or sharing of any risk by the Company; and (iii) all
obligations of the Company to third parties with respect to insurance (including
such obligations under leases and service agreements) and identifies the policy
under which such coverage is provided.

(c) Part 4.18(c) of the Disclosure Letter sets forth, by year for the five
(5) years preceding the signing of this Agreement (i) a summary of the loss
experience under each policy; (ii) a statement describing each claim under an
insurance policy for an amount in excess of $50,000, which sets forth (A) the
name of the claimant; (B) a description of the policy by insurer, type of
insurance, and period of coverage; and (C) the amount and a brief description of
the claim; and (iii) a statement describing the loss experience for all claims
that were self-insured, including the number and aggregate cost of such claims.

(d) Except as set forth on Part 4.18(d) of the Disclosure Letter, (i) all
policies to which the Company is a party or that provide coverage to any
Shareholder, the Company, or any director or officer of the Company (A) are
valid, outstanding, and enforceable; (B) taken together, provide adequate
insurance coverage for the assets and the operations of the Company for all
risks to which the Company is normally exposed; (C) are sufficient for
compliance with all Legal Requirements and Applicable Contracts to which the
Company is a party or by which it is bound; (D) will continue in full force and
effect following the consummation of the Contemplated Transactions; and
(E) except with respect to Workers Compensation Insurance, do not provide for
any retrospective premium adjustment or other experienced based liability on the
part of the Company; (ii) neither any Shareholder nor the Company has received
(A) any refusal of coverage or any notice that a defense will be afforded with
reservation of rights, or (B) any notice of cancellation or any other indication
that any insurance policy is no longer in full force or effect or will not be
renewed or that the issuer of any policy is not willing or able to perform its
obligations thereunder; (iii) the Company has paid all premiums due, and has
otherwise performed all of its respective obligations, under each policy to
which an Company is a party or that provides coverage to an Company or director
thereof; and (iv) to the Knowledge of the Company the Company has given notice
to the insurer of all claims that may be insured thereby.

4.19 Environmental Matters. Except as set forth in Part 4.19 of the Disclosure
Letter:

(a) The Company is and at all times has been, in compliance in all material
respects with, and has not been and is not in violation of or liable under, any
Environmental Law. The Company has not received and, to the Knowledge of the
Company, no other Person for whose conduct it is or may be held to be
responsible has received, any alleged, actual or Threatened order, notice, or
other communication from any Person, including without limitation, any
Governmental Body (i) of any alleged, actual or potential violation or failure
by the Company or such Person to comply with any Environmental Law, (ii) in
connection with the Release of Hazardous Substance by the Company or such
Person, (iii) in connection with any remedial investigation, removal or response
action pursuant to any Environmental Law, or (iv) of

 

-23-



--------------------------------------------------------------------------------

any actual or potential obligation to undertake or bear the cost of any
Environmental, Health, and Safety Liabilities with respect to any of the
Facilities in which the Company has or had an interest, or with respect to any
property or Facility at, from or to which Hazardous Substances were generated,
manufactured, refined, transferred, received, imported, used, transported,
treated, stored, handled, disposed, recycled, or processed by the Company or any
other Person for whose conduct the Shareholder is or may be held responsible.

(b) There are no pending or, to the Knowledge of the Company, Threatened,
claims, Encumbrances, or other restrictions of any nature, resulting from any
Environmental, Health, and Safety Liabilities or arising under or pursuant to
any Environmental Law, with respect to or affecting any of Facilities or any
other properties or assets (whether real, personal, or mixed) of the Company.

(c) There are no pending or, to the Knowledge of the Company, Threatened
Environmental, Health, and Safety Liabilities with respect to the Facilities or
with respect to any other properties and assets (whether real, personal, or
mixed) in which the Company (or any predecessor) has or had an interest, or at
any property geologically or hydrologically adjoining the Facilities or any such
other property or assets and to the Knowledge of the Company no other Person for
whose conduct it is or may be held responsible has any Environmental, Health,
and Safety Liabilities.

(d) Except as set forth in Part 4.19 of the Disclosure Letter there are no
Hazardous Substances present on or in the Environment at the Facilities or at
any geologically or hydrologically adjoining property, including any Hazardous
Substances contained in barrels, above or underground storage tanks, landfills,
land deposits, dumps, equipment (whether moveable or fixed) or other containers,
either temporary or permanent, and deposited or located in land, water, sumps,
or any other part of the Facilities or such adjoining property, or incorporated
into any structure therein or thereon. Except as set forth in Part 4.19 of the
Disclosure Letter, neither the Company, nor any other Person for whose conduct
it is or may be held responsible, nor to the Knowledge of the Company any other
Person, has permitted or conducted, or is aware of, any Hazardous Activity
conducted with respect to the Facilities or any other properties or assets
(whether real, personal, or mixed) in which the Company has or had an interest
except in full compliance with all applicable Environmental Laws.

(e) There has been no Release or, to the Knowledge of the Company, Threat of
Release, of any Hazardous Substances at or from the Facilities or at any other
locations where any Hazardous Substances were generated, manufactured, refined,
transferred, produced, imported, used, stored, or processed from or by the
Facilities, or from or by any other properties and assets (whether real,
personal, or mixed) in which the Company has or had an interest, or any
geologically or hydrologically adjoining property, whether by the Company, or,
to the Knowledge of the Company, any other Person.

(f) The Company has delivered to Buyer true and complete copies and results of
any reports, studies, analyses, tests, or monitoring possessed or initiated by
the Company or any of the Shareholders pertaining to Hazardous Substances or
Hazardous Activities in, on, or under the Facilities, or concerning compliance
by the Company, or any other Person for whose conduct it is or may be held
responsible, with Environmental Laws.

 

-24-



--------------------------------------------------------------------------------

(g) The Company possesses all licenses, permits, franchises, approvals,
authorizations, consents or orders of, or filings with, any Governmental Body or
any other Person, necessary for the conduct of, or relating to the operation of
the Company required under Environmental Laws for its operations as currently
conducted.

(h) Neither this Agreement nor the consummation of the transactions contemplated
hereby will result in any obligations for site investigation or cleanup, or
notification to or consent of any Governmental Body or third parties under any
Environmental Laws (including any so called “transaction-triggered” or
“responsible property transfer” laws and regulations).

(i) To the Knowledge of the Company, no real property that is or has been owned
or leased by the Company is currently listed on the National Priorities List or
the Comprehensive Environmental Response, Compensation and Liability Information
System, both promulgated under CERCLA, or on any analogous state list

(j) To the Knowledge of the Company, no off site location at which the Company
or any other Person for whose conduct the Company may be responsible has
disposed or arranged for the disposal of any waste is listed on the National
Priorities List or on any analogous state list.

(k) There are no Encumbrances arising under any Environmental Laws on any
Facility arising as a result of any actions taken or omitted to be taken by the
Company or any other Person for whose conduct the Company may be responsible, or
any of their predecessors and no actions have been taken by any Governmental
Body with respect to any Facility to impose an environmental Encumbrance with
respect to such Facility as a result of any such actions.

4.20 Employees.

(a) Part 4.20 of the Disclosure Letter contains a complete and accurate list of
the following information for each employee of the Company, including each
employee on leave of absence or layoff status: name; job title; current
compensation paid or payable and any change in compensation; vacation accrued;
and service credited for purposes of vesting and eligibility to participate
under any of the Company’s pension, retirement, profit-sharing, thrift-savings,
deferred compensation, stock bonus, stock option, cash bonus, employee stock
ownership (including investment credit or payroll stock ownership), severance
pay, insurance, medical, welfare, or vacation plan, other Employee Pension
Benefit Plan or Employee Welfare Benefit Plan, or any other employee benefit
plan or any Director Plan.

(b) To the Knowledge of the Company, no employee of the Company is a party to,
or is otherwise bound by, any agreement or arrangement, including any
confidentiality, non-competition, or proprietary rights agreement, between such
employee and any other Person that in any way adversely affects or will affect
(i) the performance of his duties as an employee of the Company, or (ii) the
ability of the Company to conduct its business. To the Knowledge of the Company,
no officer, or other key employee of the Company intends to terminate his
employment with the Company.

 

-25-



--------------------------------------------------------------------------------

(c) Part 4.20 of the Disclosure Letter also contains a complete and accurate
list of the following information for each retired employee or director of the
Company, or their dependents, receiving benefits or scheduled to receive
benefits in the future: name, pension benefit, pension option election, retiree
medical insurance coverage, retiree life insurance coverage, and other benefits
from the Company.

4.21 Labor Relations; Compliance. The Company is not nor has been a party to any
collective bargaining or other labor Contract. There has not been, there is not
presently pending or existing, and to the Knowledge of the Company, there is not
Threatened, (a) any strike, slowdown, picketing, work stoppage, or employee
grievance process, (b) any Proceeding against or affecting the Company relating
to the alleged violation of any Legal Requirement pertaining to labor relations
or employment matters, including any charge or complaint filed by an employee or
union with the National Labor Relations Board, the Equal Employment Opportunity
Commission, or any comparable Governmental Body, organizational activity, or
other labor or employment dispute against or affecting the Company or its
premises, or (c) any application for certification of a collective bargaining
agent. To the Knowledge of the Company, no event has occurred or circumstance
exists that could provide the basis for any work stoppage or other labor
dispute. There is no lockout of any employees by the Company, and no such action
is contemplated by the Company. The Company has complied in all material
respects with all applicable laws relating to employment, equal employment
opportunity, nondiscrimination, immigration, wages, hours, benefits, collective
bargaining, the payment of social security and similar taxes, occupational
safety and health, and plant closing. The Company is not liable for the payment
of any compensation, damages, taxes, fines, penalties, or other amounts, however
designated, for failure to comply with any of the foregoing Legal Requirements.

4.22 Intellectual Property.

(a) Part 4.22(a) of the Disclosure Letter contains a complete and accurate list
of each patent, registered and unregistered trademark, service mark, trade name,
material copyright, material trade dress and logo, and applications for any of
the foregoing, owned by or licensed to the Company and used in its business as
presently conducted as of the date hereof. For avoidance of doubt, those
components of the Intellectual Property Assets comprising the Future Technology
which will be contributed to NexGen as described in Section 6.10, will not
comprise part of the Intellectual Property Assets as of the Closing Date;
provided, however, that notwithstanding anything else such components shall be
treated as part of the Intellectual Property Assets for purposes of this
Section 4.22. The Company has in its possession or control correct and complete
copies of all documents (including without limitation invention disclosures,
patent notebooks, patents, registration certificates, renewal certificates,
application prosecution histories, and all documents submitted to or received
from the relevant patent, copyright, trademark, domain name or other authorities
in the United States and foreign jurisdictions, as the case may be) relating to
each Intellectual Property Asset. To the Knowledge of the Company, all the
Patents listed in Part 4.22(a) of the Disclosure Letter are valid and
enforceable and are current in the payment of all outstanding maintenance fees
or Taxes or actions falling due on or prior to the Closing Date. Except as set
forth in Part 4.22(a) of the Disclosure Letter, to the Knowledge of the Company,
no Patent listed on Part 4.22(a) of the Disclosure Letter has been or is now
involved in any interference, reissue, reexamination or opposition proceeding.
Except as set forth on Part 4.22(a) of the Disclosure Letter, to the Knowledge
of the Company, there is no

 

-26-



--------------------------------------------------------------------------------

patent or patent application of any Person that interferes with any of the
Patents listed on Part 4.22(a) of the Disclosure Letter.

(b) The Intellectual Property Assets constitute all the Intellectual Property
Rights necessary to conduct the business of the Company in the manner currently
conducted as of the date hereof.

(c) The Intellectual Property Rights owned or licensed by the Company
constitutes all the intellectual property necessary to conduct the business of
the Company in the manner currently conducted as of the date hereof.

(d) Except as set forth on Part 4.22(d) of the Disclosure Letter, (A) the
Company has good title to each Intellectual Property Asset owned by it, free and
clear of all Encumbrances, and (B) the Company owns or has the right to use
pursuant to license, sublicense, agreement or permission all items of
Intellectual Property Assets.

(e) Except as set forth on Part 4.22(e) of the Disclosure Letter, to the
Knowledge of the Company, the Company is not infringing on or otherwise
violating, the Intellectual Property Rights of any other Person. No proceedings
have been instituted against or notices received by the Company alleging that
the Company’s business as presently conducted or products as currently sold
infringes on or otherwise violates any Intellectual Property Rights of a third
party.

(f) Part 4.22(f) of the Disclosure Letter contains a complete and accurate
summary (identifying the licensor, the licensee, the license fee and the royalty
rate) of all of the licenses and agreements for the disposition or acquisition
of Intellectual Property Rights under which the Company has paid or received
royalties or other amounts within the preceding five (5) years, except for any
license implied by the sale of a product and perpetual, paid-up licenses for
commonly available software programs with an individual value of less than
$10,000. The Company has in its possession or control and prior to the date
hereof has furnished Buyer with, or made available to Buyer in the Data Room,
correct and complete, fully-executed copies of all of the licenses and
agreements (as amended to date) that are identified in Part 4.22(f) of the
Disclosure Letter. The Company, and to the Knowledge of the Company each other
party thereto, is in full compliance with all of its duties and obligations
under the licenses in Part 4.22(f) of the Disclosure Letter. There are no
outstanding and, to the Knowledge of the Company, no threatened, disputes or
disagreements with respect to any such license or agreement. To the Knowledge of
the Company, no third party has interfered with, infringed upon or
misappropriated any Intellectual Property Assets.

(g) The Company has not received any written notice claiming that any of the
products which it presently manufactures and sells or that any process or
know-how which it presently uses infringes or is alleged to infringe any patent
or other proprietary right of any other Person.

(h) Except as set forth in Part 4.22(h) of the Disclosure Letter, all former and
current employees of the Company have executed written Contracts with the
Company that assign to the Company all rights to any and all Intellectual
Property Assets including work-

 

-27-



--------------------------------------------------------------------------------

made-for-hire agreements. To the Knowledge of the Company, no employee of the
Company has entered into any Contract that restricts or limits in any way the
scope or type of work in which the employee may be engaged or requires the
employee to transfer, assign, or disclose information concerning his work to
anyone other than the Company. No former or current employee, except those set
forth in Part 4.22(h) of the Disclosure Letter, has filed, asserted in writing
or, to the Knowledge of the Company, Threatened any claim against the Company in
connection with his involvement in or with Intellectual Property Assets which
are used in and material to Company’s business. To the Knowledge of the Company,
no current or former employee has any patents issued or applications pending for
any device, process, design or invention of any kind now used or needed by the
Company which patents or applications have not been assigned to the Company.

(i) No former or current shareholder, director or officer, employee or
independent contractor of the Company has any right to receive royalty payments
or license fees from the Company or NexGen.

(j) To the Knowledge of the Company, the Company has taken all reasonable
precautions to protect the secrecy, confidentiality and value of its proprietary
information, technical information and other Trade Secrets.

(k) None of the Intellectual Property Rights related to the Future Technology
that may be transferred or assigned to NexGen pursuant to Section 6.10 hereof,
is necessary to use, make, have made, market, lease, distribute, sell or offer
for sale any current products or services of the Company.

4.23 Certain Payments. Neither the Company nor any director, officer, agent, or
employee of the Company, or any other Person associated with or acting for or on
behalf of the Company, has directly or indirectly (a) made any contribution,
gift, bribe, rebate, payoff, influence payment, kickback, or other payment to
any Person, private or public, regardless of form, whether in money, property,
or services (i) to obtain favorable treatment in securing business, (ii) to pay
for favorable treatment for business secured, (iii) to obtain special
concessions or for special concessions already obtained, for or in respect of
the Company or any affiliate of the Company, or (iv) in violation of any Legal
Requirement, (b) established or maintained any fund or asset that has not been
recorded in the books and records of the Company.

4.24 Disclosure.

(a) No representation or warranty of the Company or Shareholders in this
Agreement and no statement in the Disclosure Letter omits to state a material
fact necessary to make the statements herein or therein, in light of the
circumstances in which they were made, not misleading.

(b) No notice given pursuant to Section 6.5 will contain any untrue statement or
omit to state a material fact necessary to make the statements therein or in
this Agreement, in light of the circumstances in which they were made, not
misleading.

 

-28-



--------------------------------------------------------------------------------

(c) There is no fact, event or condition to the Knowledge of the Company that
has specific application to the Company that has a Material Adverse Effect, or
would reasonably be expected to have a Material Adverse Effect, on the Company.

4.25 Relationships With Related Persons. Except as set forth in Part 4.25 of the
Disclosure Letter, none of the Shareholders nor any Related Person of any
Shareholder or of the Company have, or since January 1, 2004 have had, any
interest in any property (whether real, personal, or mixed and whether tangible
or intangible), used in or pertaining to the Company’s business. None of the
Shareholders nor any Related Person of any Shareholder nor of the Company are,
or since January 1, 2004 have owned (of record or as a beneficial owner) an
equity interest or any other financial or profit interest in, a Person that has
(i) had business dealings or a financial interest in any transaction with the
Company, (ii) engaged in competition with the Company with respect to any line
of the products or services of the Company (a “Competing Business”) in any
market presently served by the Company, (iii) a beneficial interest in any
contract or agreement disclosed in the Disclosure Letter. Except as set forth in
Part 4.25 of the Disclosure Letter, none of the Shareholders nor any Related
Person of any Shareholder or the Company has any indebtedness to the Company or
is a party, directly or indirectly, to any Contract with, or has any claim or
right against, the Company.

4.26 Brokers Or Finders. Neither the Company nor Shareholders and their agents
have incurred any obligation or liability, contingent or otherwise, for
brokerage or finders’ fees or agents’ commissions or other similar payment in
connection with this Agreement.

4.27 Design Of Products; Product Liability; Standard Terms and Conditions.

(a) There have not been any Proceedings against the Company or involving any
service provided or product, substance or material manufactured, distributed or
sold by or on behalf of the Company that is pending or threatened, resulting
from alleged errors or negligence in the performance of any such service or an
alleged defect in design, manufacture, materials or workmanship of any such
product, substance or material. There are no design defects in any product of
the Company that could reasonably be expected to result in a recall of such
product. There has not been, nor is there under consideration or investigation
by the Company, any material recall, rework, retrofit or post-sale warning
concerning any service, product, substance or material provided, manufactured,
distributed or sold by or on behalf of the Company. The Company has not received
any regulatory letters (including any Form 483 reports or their foreign
equivalents), warning letters or third party claims with respect to the
provision, use, manufacture, advertising, promotion, sale or distribution of any
such service, product, substance or material.

(b) The Company (i) does not utilize standard terms and conditions for the sale
of products manufactured, sold and delivered by the Company, (ii) has made all
sales on commercially reasonable terms, and (iii) has not incurred any expenses
in fulfilling its obligations under guaranty, warranty, right of return, credit
and indemnity provisions during the two-year period immediately preceding the
date hereof; and none of the Shareholders or the Company has Knowledge of any
reason why such expenses should increase as a percentage of sales in the future.

 

-29-



--------------------------------------------------------------------------------

4.28 Regulatory Approvals and Product Registrations. Part 4.28 of the Disclosure
Letter sets forth a list of all material Regulatory Approvals and Product
Registrations and corresponding amendments or supplements to each of the
foregoing, in each case, with the date and license number thereto. The Company
is the sole owner of the Regulatory Approvals and Product Registrations and has
not licensed any of such to any third parties. Except as disclosed in Part 4.28
of the Disclosure Letter, there are no claims or demands on any person, firm or
corporation pertaining to the Regulatory Approvals and Product Registrations or
the rights of the Company thereunder, and no proceedings have been instituted or
are pending or threatened, which challenge the rights of the Company in respect
thereof. The Company holds, and is operating in material compliance with, such
exceptions, permits, licenses, franchises, authorizations and clearances of the
FDA and/or any other Governmental Body required in connection with the
development of its products. The Company has no interest or ownership rights in,
and has not submitted, any other regulatory filings or submissions related to
any of its products other than those included in the Regulatory Approvals and
Product Registrations, true and complete copies of which have been delivered to
Buyer. Part 4.28 of the Disclosure Letter sets forth a schedule referencing all
communications between the FDA and other Governmental Bodies and the Company
respecting its products. The Company has not received any warning letters or
written correspondence from any Governmental Body requiring the termination,
suspension or modification of any clinical or preclinical studies or tests with
respect to its products.

4.29 No Additional Representations and Warranties. Except as provided in this
Agreement, the Disclosure Letter, any Disclosure Notice and any other notice,
agreement, document or certificate delivered pursuant to this Agreement, neither
the Company nor any of its directors, officers, employees or stockholders has
made, or is making, any representation or warranty whatsoever to Buyer.

5. REPRESENTATIONS AND WARRANTIES OF BUYER AND BUYER SUB. Buyer and Buyer Sub
each hereby represent and warrant to the Company and the Shareholders as
follows:

5.1 Organization And Good Standing. Buyer is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Delaware.
Buyer Sub is a corporation duly organized, validly existing and in good standing
under the laws of the State of Michigan.

5.2 Authority; No Conflict.

(a) This Agreement constitutes the legal, valid, and binding obligation of Buyer
and Buyer Sub, enforceable against Buyer and Buyer Sub in accordance with its
terms. Upon the execution and delivery by Buyer of the Escrow Agreement (the
“Buyer Closing Documents”), the Buyer Closing Documents will constitute the
legal, valid, and binding obligations of Buyer, enforceable against Buyer in
accordance with their respective terms.

(b) Except as required by the HSR Act, neither Buyer nor Buyer Sub is required
to give any notice or to obtain any Consent from any Person in connection with
the

 

-30-



--------------------------------------------------------------------------------

execution and delivery of this Agreement or the performance of any of the
Contemplated Transactions.

5.3 Investment Intent. Buyer is acquiring the Shares for its own account and not
with a view to their distribution within the meaning of Section 2(11) of the
Securities Act.

5.4 Certain Proceedings. There is no pending Proceeding that has been commenced
against Buyer or Buyer Sub and that challenges, or may have the effect of
preventing, delaying, making illegal, or otherwise interfering with, any of the
Contemplated Transactions. To Buyer and Buyer Sub’s Knowledge, no such
Proceeding has been Threatened.

5.5 Ownership and Activities of Buyer Sub. Buyer Sub is wholly owned by Buyer
and was formed solely for the purpose of engaging in the Contemplated
Transactions. As of the date hereof and the Closing Date, except for obligations
or liabilities incurred in connection with its incorporation and the
Contemplated Transactions, Buyer Sub has not, and will not have, incurred,
directly or indirectly, any obligations or liabilities or engaged in any
business activities of any type or kind whatsoever or entered into any
agreements or arrangements with any Person.

5.6 Brokers Or Finders. Neither Buyer nor Buyer Sub or their respective officers
and agents have incurred any obligation or liability, contingent or otherwise,
for brokerage or finders’ fees or agents’ commissions or other similar payment
in connection with this Agreement. Each of Buyer and Buyer Sub will indemnify
and hold Shareholders harmless from any such payment alleged to be due by or
through Buyer or Buyer Sub as a result of the action of Buyer or Buyer Sub or
their respective officers or agents.

6. COVENANTS OF SHAREHOLDERS PRIOR TO CLOSING DATE.

6.1 Access And Investigation. Subject to applicable Legal Requirements, between
the date of this Agreement and the Closing Date, the Company and Shareholders
will, and will cause the Company, NexGen and their Representatives to,
(a) afford Buyer and its Representatives and prospective lenders and their
Representatives (collectively, “Buyer’s Advisors”) full and free access to the
Company’s personnel, properties (including subsurface and asbestos testing),
contracts, books and records, and other documents and data for due diligence
purposes, (b) furnish Buyer and Buyer’s Advisors with copies of all such
contracts, books and records, and other existing documents and data as Buyer may
reasonably request for due diligence purposes, and (c) furnish Buyer and Buyer’s
Advisors with such additional financial, operating, and other data and
information as Buyer may reasonably request for due diligence purposes. Without
limiting the generality of the foregoing, between the date hereof and the
Closing Date, the Company shall permit Buyer’s Representatives to meet with
officers of the Company to discuss such matters as Buyer may deem reasonably
necessary or appropriate for Buyer to satisfy its obligations under Sections
302, 404 and 906 the Sarbanes-Oxley Act and any rules and regulations relating
thereto.

6.2 Operation Of The Business Of The Company. Between the date of this Agreement
and the Closing Date, the Company will, and the Shareholders will cause the
Company to:

(a) conduct the business of the Company only in the Ordinary Course of Business;

 

-31-



--------------------------------------------------------------------------------

(b) use their Best Efforts to preserve intact the current business organization
of the Company, keep available the services of the current officers, employees,
and agents of the Company, and maintain the relations and good will with
suppliers, customers, landlords, creditors, employees, agents, and others having
business relationships with the Company;

(c) subject to applicable Legal Requirements, confer with Buyer concerning
operational matters of a material nature; and

(d) otherwise report periodically to Buyer concerning the status of the
business, operations and finances of the Company.

6.3 Negative Covenant. Except as otherwise expressly permitted by this
Agreement, between the date of this Agreement and the Closing Date, neither the
Company nor Shareholders will, without the prior consent of Buyer, (i) cancel,
modify or otherwise materially alter the contracts, leases, and other agreements
set forth in Section 4.17, (ii) conduct its business in a manner which conflicts
with the provisions of Section 4.14 (other than paragraph (b) thereof), or
(iii) issue or grant any Shares or Commitments not outstanding on the date of
this Agreement.

6.4 Required Approvals. As promptly as practicable after the date of this
Agreement, the Company and Shareholders will make all filings required by Legal
Requirements to be made by them in order to consummate the Contemplated
Transactions. Between the date of this Agreement and the Closing Date, the
Company and Shareholders will (a) cooperate with Buyer with respect to all
filings that Buyer elects to make or is required by Legal Requirements to make
in connection with the Contemplated Transactions, and (b) cooperate with Buyer
in obtaining all Consents identified in Schedule 5.2.

6.5 Notification; Amendments to Disclosure Letter.

(a) Between the date of this Agreement and the Closing Date, the Company and
Shareholders will promptly notify Buyer in writing if any Shareholder or the
Company becomes aware of any fact or condition that causes or constitutes a
breach of any of Shareholders’ representations and warranties as of the date of
this Agreement, or if any Shareholder or the Company becomes aware of the
occurrence after the date of this Agreement of any fact or condition that would
(except as expressly contemplated by this Agreement) cause or constitute a
breach of any such representation or warranty had such representation or
warranty been made as of the time of occurrence or discovery of such fact or
condition. During the same period, the Company and Shareholders will promptly
notify Buyer of the occurrence of any breach of any covenant of the Company or
Shareholders in this Article 6 or of the occurrence of any event that may make
the satisfaction of the conditions in Article 8 impossible or unlikely.

(b) Any notice provided to Buyer under Section 6.5(a) (i) shall be deemed to be
an amendment to the Disclosure Letter, (ii) shall set forth the breach of the
specific representation, warranty or covenant being so amended or the event that
has occurred with respect to making a condition in Article 8 impossible or
unlikely, and (iii) may be referred to herein as a “Disclosure Notice.”

 

-32-



--------------------------------------------------------------------------------

(c) Subject to Sections 11.4(b) and 11.4(c), the delivery of any Disclosure
Notice shall not (i) be taken into account for purposes of Indemnifying
Shareholders’ indemnification obligations set forth in Article 11, or (ii) cure
such breach or limit or otherwise affect the rights or remedies otherwise
available to Buyer (including without limitation Buyer’s right to terminate this
Agreement pursuant to Sections 10.1(a) or 10.1(c) hereof), in each case as if no
such Disclosure Notice had been given.

6.6 Payment Of Indebtedness. Except as expressly provided in this Agreement, the
Company and Shareholders will cause all (i) indebtedness owed to the Company by
any Shareholder or any Related Person of any Shareholder, and (ii) funded debt
owed by the Company to any Person, to be paid in full prior to Closing and shall
cause any Encumbrance related thereto to be waived or released.

6.7 No Negotiation. Until such time, if any, as this Agreement is terminated
pursuant to Article 10, the Company and Shareholders will not, and will cause
the Company, NexGen and each of their Representatives not to, directly or
indirectly receive, accept, review, entertain, solicit, initiate, or encourage
any inquiries or proposals from, discuss or negotiate with, provide any
information to, or consider the merits of any unsolicited inquiries or proposals
from, any Person (other than Buyer) relating to any transaction involving the
sale of the business or of all or substantially all of the assets of the Company
or NexGen, or any of the capital stock of the Company or NexGen, or any merger,
consolidation, business combination, or similar transaction involving the
Company or NexGen, or any licensing or sale of the Intellectual Property Assets
or Future Technology (other than in the Ordinary Course of Business). The
Company and Shareholders shall immediately advise the Buyer in writing of the
terms of any oral or written offer, proposal or indication of interest that any
Shareholder, the Company, NexGen or any of their Representatives receives or
otherwise becomes aware relative to any of the foregoing, which notice shall
identify the offeror and the terms of such offer.

6.8 Best Efforts; Voting. Between the date of this Agreement and the Closing
Date, the Company and each Shareholder will use its Best Efforts to cause the
conditions in Articles 8 and 9 to be satisfied. Each Shareholder executing this
Agreement agrees that it shall vote all Shares owned by such Shareholder in
favor of the Merger and shall not assert dissenters’, appraisal or similar
rights, and hereby waives any dissenters’, appraisal or similar rights such
Shareholder may have with respect to the Merger.

6.9 Termination Of Company Plans. At the request of Buyer, Shareholders and the
Company will terminate any and all Company Plans, including, but not limited to,
any Company Plan intended to include a Code Section 401(k) arrangement, to be
effective as of the date immediately preceding the Closing Date or on such other
date that precedes the Closing Date as agreed upon between the Parties. Upon
request from Buyer, the Company shall provide Buyer with a copy of the Company’s
Board resolutions terminating the Company Plans in accordance with this
Section 6.9.

6.10 Permitted Actions.

(a) The Company has informed Buyer that Shareholders, the Company and certain
employees of the Company are organizing a limited liability company (“NexGen”)
for the

 

-33-



--------------------------------------------------------------------------------

purpose of developing certain technology which the parties have mutually
designated (“Future Technology”) which is not being used and is not expected to
be used in the future, in the Company’s products. Completion of the formation
process and transfer of the Company’s interest in the Future Technology and
Livonia Property to NexGen as described in this Section 6.10 will not be deemed
outside the Ordinary Course of Business to the extent that each of the other
Persons named as members of NexGen in the NexGen Company Agreement (as defined
below) timely makes to NexGen the contributions of cash and other property
required of such Person under the NexGen Company Agreement and the other
requirements set forth in this Section 6.10 are met.

(i) On or prior to the Closing, each Shareholder and other Person that is named
in the NexGen Company Agreement as a member of NexGen shall have entered into
the limited liability company agreement “NexGen Company Agreement” in the form
of Exhibit 6.10(a) setting forth the required contributions, ownership interests
and rights and obligations of the members of NexGen.

(ii) NexGen will be formed solely for the purposes described in Section 6.10(a)
and from the formation of NexGen through and including the Closing Date, (i) the
membership interests in NexGen (the “NexGen Membership Interests”) will be held
solely by those Persons named in the NexGen Company Agreement as members of
NexGen (“NexGen Members”), (ii) other than the NexGen Membership Interests held
by the NexGen Members as shown in the NexGen Company Agreement, there shall be
no authorized or issued and outstanding membership or other equity or ownership
interests in NexGen, or any options, warrants or other rights exercisable for
and convertible into membership or other equity or ownership interests in
NexGen, (iii) the NexGen Members will be the only record and beneficial owners
and holders of the NexGen Membership Interests, free and clear of all
Encumbrances, (iv) all of the NexGen Membership Interests shall have been
validly issued and shall be fully paid and nonassessable, (v) none of the NexGen
Membership Interests shall have been issued in violation of the Securities Act
or any other Legal Requirement, (vi) NexGen shall not own or have any Contract
to acquire, any equity securities or other securities of any Person or any
direct or indirect equity or ownership interest in any other business,
(vii) NexGen shall have no liabilities or obligations of any nature (whether
known or unknown and whether absolute, accrued, contingent, matured or unmatured
or otherwise), (viii) NexGen shall not conduct any business or enter into any
Contract other than the Services, License and Distribution Agreement, and
(ix) NexGen shall have no assets other than the Intellectual Property Rights
related to the Future Technology contributed to NexGen by the Company and the
cash amounts paid by the Persons named in the NexGen Company Agreement as
members of NexGen.

(iii) Promptly following the formation of NexGen, the Company and the
Shareholders that are NexGen Members shall cause NexGen to deliver to Buyer true
and correct copies of the fully executed NexGen Company Agreement and other
Organizational Documents of NexGen, each of which shall be true, complete and
correct when delivered and on the Closing Date. The Company and Shareholders
that are NexGen Members shall cause NexGen to make available to Buyer the books
of account, minute books, stock record books and other records of NexGen, all of
which shall be complete and correct and maintained in accordance with sound
business practices.

 

-34-



--------------------------------------------------------------------------------

(iv) The Company shall execute and those Shareholders that are NexGen Members
shall cause NexGen to execute on or before the Closing an agreement in the form
of Exhibit 6.10(a)(iv) hereto (the “Services, License and Distribution
Agreement”).

(b) From the date of this Agreement through the Closing Date, the Company shall
not own, have any Contract to acquire, or have any other equity investment or
other interest in, directly or indirectly, any corporation, joint venture,
partnership, limited liability company, association or other Person other than
NexGen.

(c) Between the date of this Agreement and the Closing Date, the Company will be
permitted to declare or pay a dividend or other distribution or payment to
Shareholders, provided it delivers prior written notice to Buyer of any such
action, and provided, further, that Shareholders acknowledge that any such
dividend or other distribution or payment will reduce the dollar amount of the
Working Capital as of the Closing Date but will not reduce the dollar amount of
the Target Working Capital stated in Section 3.1(b).

(d) Shareholders shall jointly and severally indemnify and hold harmless Buyer
and the Company for, and will pay to Buyer or the Company, any federal, state,
local or foreign Taxes imposed or assessed upon the Company with respect to the
transactions contemplated in this Section 6.10.

6.11 Title Report and Survey. Shareholders and the Company shall cause to be
provided to Buyer a survey and preliminary title report (each a “Title
Document”) with respect to the Owned Property no less than twenty-one (21) days
prior to the Closing Date. At any time on or prior to the Closing Date, Buyer
may provide written notice to Shareholders Representative of Buyer’s objections
to any encumbrances, exceptions to title and other endorsements that reflect
facts inconsistent with any representation or warranty made by Company or
Shareholders in this Agreement.

6.12 Data Room. Simultaneous with the execution of this Agreement, the Company
and Shareholders shall deliver to Buyer a true and complete electronic copy of
all items in the Data Room which shall include, without limitation, all of the
items which Shareholders or the Company may make available to Buyer in the Data
Room pursuant to the terms of this Agreement.

7. COVENANTS OF BUYER PRIOR TO CLOSING DATE.

7.1 Approvals Of Governmental Bodies. As promptly as practicable after the date
of this Agreement, Buyer will, and will cause each of its Related Persons to,
make all filings required by Legal Requirements to be made by them to consummate
the Contemplated Transactions. Between the date of this Agreement and the
Closing Date, Buyer will, and will cause each Related Person to, cooperate with
Shareholders with respect to all filings that Shareholders are required by Legal
Requirements to make in connection with the Contemplated Transactions, and
(ii) cooperate with Shareholders in obtaining all consents identified in Part
4.2 of the Disclosure Letter; provided that this Agreement will not require
Buyer to dispose of or make any change in any portion of its business or to
incur any other burden to obtain a Governmental Authorization.

 

-35-



--------------------------------------------------------------------------------

7.2 Best Efforts. Except as set forth in the proviso to Section 7.1, between the
date of this Agreement and the Closing Date, Buyer will use its Best Efforts to
cause the conditions in Articles 8 and 9 to be satisfied.

8. CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE.

The respective obligations of Buyer and Buyer Sub to consummate the Contemplated
Transactions are subject to the satisfaction, at or prior to the Closing, of
each of the following conditions (any of which may be waived by Buyer or Buyer
Sub, in whole or in part):

8.1 Accuracy Of Representations. The Company’s and Shareholders’ representations
and warranties in Section 4.1 (Organization and Good Standing), Section 4.2
(Authority; No Conflict), Section 4.3 (Capitalization), Section 4.9 (Taxes),
Section 4.19 (Environmental Matters) and Section 4.22 (Intellectual Property)
(considered collectively), and each of these representations and warranties
(considered individually), were accurate in all material respects as of the date
of this Agreement, and will be accurate in all material respects as of the
Closing Date as if made on the Closing Date as supplemented before Closing
pursuant to a Disclosure Notice delivered to Buyer in accordance with
Section 6.5.

8.2 Shareholder Performance. All of the covenants and obligations that any
Shareholder is required to perform or to comply with pursuant to this Agreement
at or prior to the Closing (considered collectively), and each of these
covenants and obligations (considered individually), have been duly performed
and complied with in all material respects.

8.3 Consents. Each of the items identified in section 1 of Part 4.2 of the
Disclosure Letter shall have been obtained.

8.4 Additional Documents. The Company and Shareholders have delivered to Buyer
such other documents as Buyer may reasonably request for the purpose of,
(a) evidencing the accuracy of any of the Company’s or Shareholders’
representations and warranties as of the Closing Date, (b) evidencing the
performance by the Company and Shareholders of, or the compliance by the Company
and Shareholders with, any covenant or obligation required to be performed or
complied with by the Company or any Shareholder on or prior to the Closing Date,
(c) evidencing the satisfaction of any condition referred to in this Article 8,
or (d) otherwise facilitating the consummation or performance of any of the
Contemplated Transactions.

8.5 No Proceedings.

(a) Since the date of this Agreement, there must not have been commenced or
Threatened by any Person against Buyer, the Company, NexGen or any Shareholder,
or against any Person affiliated with Buyer, the Company, NexGen or any
Shareholder, any Proceeding (a) involving any challenge to, or seeking damages
or other relief in connection with, any of the Contemplated Transactions, or
(b) that may have the effect of preventing, delaying, making illegal, or
otherwise interfering with any of the Contemplated Transactions.

(b) Since the date of this Agreement, there must not have been commenced or
Threatened by any Person any claim asserting that such Person (a) is the holder
or the beneficial

 

-36-



--------------------------------------------------------------------------------

owner of, or has the right to acquire or to obtain beneficial ownership of, any
stock of, or any other voting, equity, or ownership interest in, the Company or
NexGen, or (b) is entitled to all or any portion of the Total Merger
Consideration.

8.6 No Prohibition. Neither the consummation nor the performance of any of the
Contemplated Transactions will, directly or indirectly (with or without notice
or lapse of time), materially contravene, or conflict with, or result in a
material violation of, or cause Buyer or any Person affiliated with Buyer to
suffer any material adverse consequence under, (a) any applicable Legal
Requirement or Order, or (b) any Legal Requirement or Order that has been
published, introduced, or otherwise proposed by or before any Governmental Body.

8.7 Additional Conditions Of Buyer.

(a) At no time has the Company entered into any Contract or consented to any
Order or settlement that, in Buyer’s sole discretion, could reasonably be
expected to effect the Intellectual Property Assets or other assets of the
Company, NexGen or Buyer following the Closing.

(b) NexGen and the Company shall have entered into the Services, License and
Distribution Agreement.

(c) The NexGen Members (including the Company) shall have entered into the
NexGen Company Agreement and Buyer shall have concluded that NexGen was duly
formed and capitalized in accordance with the terms of this Agreement and the
NexGen Company Agreement.

(d) The Company, the Escrow Agent and the Shareholders Representative shall have
entered into the Escrow Agreement, which shall be in full force and effect as of
the Closing Date.

(e) Each of A. Paul Schaap, Hashem Akhavan-Tafti and Gary T. Priestap shall have
delivered to Buyer non-competition agreements in the form of Exhibit 8.7(e) (the
“Non-competition Agreements”).

(f) The Company shall enter into and deliver to Buyer fully executed agreements
(the “Employment Agreements”) in the form of Exhibit 8.7(f)(i) between the
Company and each of the Company executives set forth on Exhibit 8.7(f)(ii)
hereto (the “Executives”).

(g) Shareholders holding the requisite majority of the capital stock of the
Company shall have approved this Agreement and the Merger and the transactions
contemplated thereby.

(h) Holders of no more than ten percent (10%) of the capital stock of the
Company outstanding immediately prior to the Effective Time shall have exercised
or given notice of their intent to exercise appraisal rights or dissenters’
rights in accordance with applicable Legal Requirements.

 

-37-



--------------------------------------------------------------------------------

(i) The Company and all Shareholders shall have delivered to Buyer Certificates
representing all of the Shares held by the Shareholders, including shares issued
upon the exercise of the Options on or prior to the Closing Date in accordance
with Section 2.6; provided, however, that to the extent any Shareholder has not
made such delivery at the Closing, Buyer may elect to consummate the Merger but
shall not make payment to any such Shareholder prior to delivery of such
Shareholder’s Certificates representing all of the Shares held by such
Shareholder.

(j) The Company shall have terminated all Options that were not exercised prior
to the Closing.

(k) At the Closing, the Company and all Shareholders shall have delivered or
caused to be delivered to Buyer all of the agreements, instruments and documents
required to be delivered to Buyer pursuant to the foregoing provisions of this
Section 8.7, together with:

(1) the written and, other than with reference to the consummation of the
Merger, unconditional resignations of all of the current members of the board of
directors of the Company, effective as of the Effective Time;

(2) Schedule 2.2, updated as of the Closing Date to the reasonable satisfaction
of Buyer; and

(3) certificates dated as of a date within a reasonable period of time prior to
the Closing Date as to the good standing of the Company, executed by the
appropriate officials of the State of Michigan.

(l) At the Closing, the Company shall have delivered a certificate signed by the
secretary of the Company certifying, as complete and accurate as of the Closing
Date, (i) the complete Organizational Documents of the Company, (ii) the
resolutions or actions of each of the shareholders and the board of directors of
the Company approving the execution, delivery and performance of this Agreement
and the Shareholder Closing Documents and the consummation of the Contemplated
Transactions, and (iii) the incumbency and signatures of the officers of the
Company executing this Agreement and the Shareholder Closing Documents, as
applicable.

(m) At the Closing, Shareholders and the Company shall have delivered to Buyer
an electronic copy of all items in the Data Room, which copy shall be updated to
be true and complete as of the Closing Date.

(n) On or prior to the Closing, the Company and Shareholders shall have caused
all (i) indebtedness owed to the Company by any Shareholder or any Related
Person of any Shareholder, and (ii) funded debt owed by the Company to any
Person, to be paid in full prior to Closing and any Encumbrance related thereto
to be waived or released.

8.8 Certificate Of Non-Foreign Status. The Company shall have delivered to Buyer
a properly executed certificate of non-foreign status, as described in section
1.1445-2(b)(2) of the Income Tax Regulations, in a form satisfactory to Buyer.

 

-38-



--------------------------------------------------------------------------------

8.9 No Material Adverse Effect. Between the date hereof and the Closing Date,
there shall not have occurred any Material Adverse Effect on the Company or
NexGen, or any development likely to result in a Material Adverse Effect on the
Company or NexGen. At the Closing, Buyer shall have received a certificate to
such effect executed by the Company’s President or Chief Executive Officer of
the Company and of NexGen.

8.10 Waiting Period. The waiting period under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”) shall have expired or been
terminated, and any other necessary waiting periods or determinations relating
to Governmental Body filings shall have expired or been obtained.

8.11 Title Insurance. At the Closing, First American Title Insurance Company
(the “Title Company”) shall have delivered policies of title insurance, issued
at standard rates, insuring Buyer’s (or its designee’s) marketable title in and
to the Owned Property in fee simple, free and clear of all Encumbrances, other
than the matters set forth on Schedule B of the preliminary title report
provided to Buyer, including such endorsements and affirmative coverages
identified therein; provided that the matters set forth on Schedule B of any
preliminary title report provided to Buyer would not, individually or in the
aggregate, materially and adversely affect the Company or Buyer’s ability to
operate the business of the Company after the Closing. The Company and
Shareholders shall provide all such affidavits, indemnities (in respect of
title) and other such information, in such form as the Company or Shareholders
Representative shall reasonably approve and as the Title Company reasonably
shall require, in order to afford such coverage. Buyer shall bear the cost of
obtaining such title insurance. In addition, Buyer shall have received the Title
Documents with respect to each parcel of Owned Property, which shall not reflect
any statement of facts inconsistent in any material respect with any
representation or warranty made by the Company or Shareholders in this
Agreement, and which shall be in form and substance reasonably satisfactory to
Buyer.

9. CONDITIONS PRECEDENT TO SHAREHOLDERS’ OBLIGATION TO CLOSE.

The respective obligations of the Company and Shareholders to consummate the
Contemplated Transactions is subject to the satisfaction, at or prior to the
Closing, of each of the following conditions (any of which may be waived by the
Company or Shareholders, in whole or in part):

9.1 Accuracy Of Representations. All of Buyer’s representations and warranties
in this Agreement (considered collectively), and each of these representations
and warranties (considered individually), must have been accurate in all
material respects as of the date of this Agreement and must be accurate in all
material respects as of the Closing Date as if made on the Closing Date.

9.2 Buyer’s Performance.

(a) All of the covenants and obligations that Buyer is required to perform or to
comply with pursuant to this Agreement at or prior to the Closing (considered
collectively), and each of these covenants and obligations (considered
individually), will have been performed and complied with in all material
respects.

 

-39-



--------------------------------------------------------------------------------

(b) Buyer will have delivered a certificate executed by Buyer to the effect that
each of Buyer’s representations and warranties in this Agreement was accurate as
of the date of the Agreement and, as supplemented before the Closing in
accordance with Section 6.5 is accurate as of the Closing Date as if made on the
Closing Date.

(c) Buyer shall have entered into the Escrow Agreement, which shall be in full
force and effect as of the Closing Date.

9.3 No Injunction. There will not be in effect any Legal Requirement or any
injunction or other Order that prohibits the Merger and has been adopted or
issued, or has otherwise become effective, since the date of this Agreement.

9.4 Waiting Period. The waiting period under the HSR Act shall have expired or
been terminated, and any other necessary waiting periods or determinations
relating to Governmental Body filings shall have expired or been obtained.

10. TERMINATION.

10.1 Termination Events. This Agreement may, by notice given prior to or at the
Closing, be terminated:

(a) by Buyer if a material breach of any of the representations and warranties
in Section 4.1 (Organization and Good Standing), Section 4.2 (Authority; No
Conflict), Section 4.3 (Capitalization), Section 4.9 (Taxes), Section 4.19
(Environmental Matters) and Section 4.22 (Intellectual Property) has been
committed by the Company or any Shareholder and such breach has not been waived
by Buyer;

(b) by Shareholders if a material breach of any provision of this Agreement has
been committed by Buyer and such breach has not been waived by the Shareholders
Representative;

(c) by Buyer if (i) the Company, any Shareholder or Shareholders Representative
has delivered a Disclosure Notice to Buyer, (ii) the representation, warranty or
covenant specified in such Disclosure Notice would not be true and correct in
all material respects but for delivery of such Disclosure Notice, and (iii) the
breach set forth in such Disclosure Notice or in all Disclosure Notices,
individually or in the aggregate, would be, or would reasonably be expected to
be, materially adverse to the Company;

(d) (i) by Buyer if any of the conditions in Article 8 has not been satisfied as
of the Closing Date or if satisfaction of such a condition is or becomes
impossible (other than through the failure of Buyer to comply with its
obligations under this Agreement) and Buyer has not waived such condition on or
before the Closing Date; or (ii) by Shareholders, if any of the conditions in
Article 9 has not been satisfied as of the Closing Date or if satisfaction of
such a condition is or becomes impossible (other than through the failure of any
Shareholder to comply with its obligations under this Agreement) and
Shareholders have not waived such condition on or before the Closing Date;

(e) by mutual consent of Buyer and Shareholders; or

 

-40-



--------------------------------------------------------------------------------

(f) by either Buyer or Shareholders if the Closing has not occurred (other than
through the failure of any party seeking to terminate this Agreement to comply
fully with its obligations under this Agreement) on or before the date which is
one hundred fifty (150) days after the date of this Agreement or such later date
as the Parties may agree upon.

10.2 Effect Of Termination. Each Party’s right of termination under Section 10.1
is in addition to any other rights it may have under this Agreement or
otherwise, and the exercise of a right of termination will not be an election of
remedies. If this Agreement is terminated pursuant to Section 10.1, all further
obligations of the Parties under this Agreement will terminate, except that the
obligations in Sections 13.4 and 13.5 will survive; provided, however, that if
this Agreement is terminated by a Party because of the breach of the Agreement
by the other Party or because one or more of the conditions to the terminating
Party’s obligations under this Agreement is not satisfied as a result of the
other Party’s failure to comply with its obligations under this Agreement, the
terminating Party’s right to pursue all legal remedies will survive such
termination unimpaired.

11. INDEMNIFICATION; REMEDIES.

11.1 Survival; Right To Indemnification Not Affected By Knowledge.

(a) All representations and warranties in this Agreement, the Disclosure Letter,
the supplements to the Disclosure Letter in accordance with Section 6.5 and the
certificate delivered pursuant to Section 8.7(l) will survive the Closing for a
period of three (3) years, except that the representations and warranties
contained in (i) Section 4.19 (Environmental Matters) shall survive for a period
of ten (10) years, and (ii) Section 4.1 (Organization and Good Standing),
Section 4.2 (Authority; No Conflict), Section 4.3 (Capitalization), Section 4.9
(Taxes), Section 4.26 (Brokers or Finders) and Section 6.10 (Permitted Actions)
shall survive until the date which is thirty (30) days after the expiration of
the statute of limitations applicable to the subject matter of such
representations. Notwithstanding the foregoing:

(1) the expiration of any representations, warranties, covenants and obligations
in this Agreement shall not apply to claims based upon fraud or willful
misrepresentation; and

(2) the representation, warranty, covenant or obligation that is the subject
matter of a timely notice given pursuant to Section 11.6(a) shall not so expire
with respect to such notice or any subsequent notice that is reasonably related
to the subject matter of such notice, but rather shall remain in full force and
effect until such time as each and every claim that is based upon, or that
reasonably relates to the subject matter of such notice or any such subsequent
notice has been fully and finally resolved.

(b) The right to indemnification, payment of Damages or other remedy based on
the representations, warranties, covenants, and obligations in this Agreement
will not be affected by any investigation conducted with respect to, or any
Knowledge acquired (or capable of being acquired) at any time, after the
execution and delivery of this Agreement or the Closing Date, with respect to
the accuracy or inaccuracy of or compliance with, any such representation,
warranty, covenant, or obligation. For purposes of determining whether any
inaccuracy of a

 

-41-



--------------------------------------------------------------------------------

representation or warranty has occurred and whether any Indemnified Person has
suffered, sustained or become subject to any Damages as a result thereof, the
representations and warranties contained in this Agreement shall apply without
giving effect to any “material,” “materially” or “Material Adverse Effect” or
similar qualifications contained therein. The waiver of any condition based on
the accuracy of any representation or warranty, or on the performance of or
compliance with any covenant or obligation, will not affect the right to
indemnification, payment of Damages, or other remedy based on such
representations, warranties, covenants, and obligations. All covenants,
obligations and agreements to be performed after the Closing Date shall survive
for the period set forth herein or therein.

11.2 Indemnification And Payment Of Damages By Indemnifying Shareholders. The
Shareholders receiving Merger Consideration (“Indemnifying Shareholders”) will
jointly and severally indemnify and hold harmless Buyer, the Company, NexGen and
their respective Representatives, stockholders, controlling persons, and
affiliates (collectively, the “Indemnified Persons”) for, and will pay to the
Indemnified Persons the amount of, any loss, liability, Order, Contract,
settlement, claim, damage (including incidental and consequential damages sought
in any third-party claim), expense (including costs of investigation and defense
and reasonable attorneys’ fees), or Tax, whether or not involving a third- party
claim (collectively, “Damages”), arising, directly or indirectly, from or in
connection with:

(a) any breach of any representation or warranty made by the Company or any
Shareholder in this Agreement, the Disclosure Letter or any Disclosure Notice
with respect thereto, or any other certificate or document delivered to Buyer
pursuant to this Agreement either as of the date of this Agreement or as of the
Closing Date (in each such case whether or not any Shareholder, the Shareholders
Representative or the Company has delivered a Disclosure Notice with respect
thereto);

(b) any breach by the Company or any Shareholder of any covenant or obligation
of the Company or any Shareholder in this Agreement;

(c) any product shipped or manufactured by, or any services provided by, the
Company prior to the Closing Date;

(d) any sales, use, transfer, real property gains, documentary and stamp taxes,
income taxes (relating to the income of any Shareholder or any Related Person of
any Shareholder) and recording and filing fees applicable to the Contemplated
Transactions;

(e) the matter disclosed in Part 4.3 of the Disclosure Letter with respect to a
judgment of divorce;

(f) any claim related to NexGen made by any Person where such claim relates to
the formation of NexGen, capitalization of NexGen, the NexGen Company Agreement
or the Organizational Documents of NexGen;

(g) any claim related to Dissenting Shares, Dissenting Shareholders or
compliance or failure to comply with applicable Legal Requirements relating to
dissenters’ rights or appraisal rights;

 

-42-



--------------------------------------------------------------------------------

(h) any claim or cost incurred relating to the indemnification of current or
former directors or officers of the Company as described in Section 13.13 below;
or

(i) any claim by any Person for brokerage or finder’s fees or commissions or
similar payments based upon any agreement or understanding alleged to have been
made by any such Person with any Shareholder or the Company (or any Person
acting on their behalf) in connection with any of the Contemplated Transactions.

Except for remedies that cannot be waived by Legal Requirement, claims of fraud
or willful misconduct and injunctive and provisional relief, the remedies
provided in this Article 11, shall be the exclusive remedy available to Buyer
and the other Indemnified Persons for matters described in this Section 11.2.

11.3 Indemnification And Payment Of Damages By Buyer. Buyer will indemnify and
hold harmless Shareholders, and will pay to Shareholders the amount of any
Damages arising, directly or indirectly, from or in connection with (a) any
breach of any representation or warranty made by Buyer in this Agreement or in
any certificate delivered by Buyer pursuant to this Agreement, (b) any breach by
Buyer of any covenant or obligation of Buyer in this Agreement, or (c) any claim
by any Person for brokerage or finder’s fees or commissions or similar payments
based upon any agreement or understanding alleged to have been made by such
Person with Buyer (or any Person acting on its behalf) in connection with any of
the Contemplated Transactions.

11.4 Limitations on Indemnification.

(a) Threshold Amount. Notwithstanding anything to the contrary contained in this
Agreement, Indemnifying Shareholders will not be liable for any indemnification
under Section 11.2(a) unless the amount of such indemnification for which
Indemnifying Shareholders would, but for the provisions of this Section 11.4, be
liable exceeds, on an aggregate basis, Five Million Dollars ($5,000,000) (the
“Threshold Amount”), in which case Indemnifying Shareholders shall be liable for
all such indemnification, including the Threshold Amount, which will be due and
payable in accordance with this Article 11.

(b) Cap on Damages. Subject to Section 11.4(c), the aggregate liability of
Indemnifying Shareholders for (i) any indemnification obligations pursuant to
Section 11.2(a) (other than for any Environmental Breach) shall not exceed
Fifteen Million Dollars ($15,000,000) (the “Liability Cap”), and (ii) any
indemnification obligations pursuant to Section 11.2(a) with respect to
Section 4.19 (Environmental Matters) (an “Environmental Breach”) shall not
exceed the amount equal to seventy-five percent (75%) of the dividends paid by
the Company to Shareholders between September 15, 2006 and the Closing Date
(including the Closing Date).

(c) No Threshold Amount; No Limitation. Notwithstanding anything else, the
Threshold Amount and Liability Cap shall not apply to any indemnification
obligations of Indemnifying Shareholders arising, directly or indirectly, from
or in connection with any claim relating to Dissenting Shares or Dissenting
Shareholders. In addition, the Threshold Amount and Liability Cap shall not
apply to any indemnification obligations of Indemnifying Shareholders

 

-43-



--------------------------------------------------------------------------------

arising, directly or indirectly, from or in connection with any claim relating
to or any breach of any representation, warranty or covenant made by the Company
or Shareholders in Section 4.1 (Organization and Good Standing), Section 4.2
(Authority; No Conflict), Section 4.3 (Capitalization), Section 4.9 (Taxes),
Section 4.26 (Brokers or Finders) and Section 6.10 (Permitted Actions) unless a
Disclosure Notice is provided with respect thereto, in which case, such
indemnification obligations shall be subject to the Threshold Amount and the
Liability Cap.

11.5 Escrow.

(a) Payment From Escrow Amount. Any indemnification payments made by
Indemnifying Shareholders pursuant to Section 11.2(a) shall be paid from the
Escrow Amount as set forth in the Escrow Agreement; provided, however, that the
rights of Buyer to seek indemnification for (i) those items listed in
Section 11.4(c) hereunder, or (ii) any Environmental Breach, shall not be
limited to the Escrow Amount or in any other respect (other than the limitation
set forth in Section 11.4(b)(ii) above). All fees and expenses set forth in the
Escrow Agreement shall be shared equally by Buyer on the one hand and
Shareholders on the other hand. Neither the exercise of, nor the failure to
exercise, Buyer’s rights under this Article 11 will constitute an election of
remedies or limit Buyer in any manner in the enforcement of any other remedies
that may be available to it hereunder.

(b) Escrow Reimbursement. Buyer may seek indemnification for (i) those items
listed in Section 11.4(c)(i) hereunder, or (ii) any Environmental Breach,
directly from Indemnifying Shareholders or from the Escrow Amount; provided,
however, that Buyer shall first seek such indemnification from the Escrow
Amount. In the event that any indemnification payments are paid from the
Indemnity Escrow, within seven (7) days after such withdrawal, Shareholders
jointly and severally shall restore the Indemnity Escrow to the amount thereof
immediately prior to such withdrawal by depositing with the Escrow Agent, for
credit to the Indemnity Escrow, an amount equal to the amount so withdrawn.

11.6 Procedure For Indemnification — Third Party Claims.

(a) Promptly after receipt by an Indemnified Person or Shareholder (each in this
context, an “Indemnified Party”) of notice of the commencement of any Proceeding
against it for which such Person may seek indemnification against a Shareholder
(under Section 11.2) or Buyer (under Section 11.3) (each in this context, and
“Indemnifying Party”), respectively, such Indemnified Party will, if a claim is
to be made against an Indemnifying Party under such Section, give written notice
to the Indemnifying Party of the commencement of such claim, but the failure to
notify the Indemnifying Party will not relieve it of any liability that it may
have to any Indemnified Party, except to the extent that the Indemnifying Party
demonstrates that the defense of such Proceeding is prejudiced by the
Indemnifying Party’s failure to give such notice (it being understood, however,
that where any of the Shareholders would otherwise be an Indemnified Party or
Indemnifying Party, all references to such term as used in the procedural
provisions of this Section 11.6 and in Section 11.7 shall instead refer to the
Shareholders Representative).

 

-44-



--------------------------------------------------------------------------------

(b) If any Proceeding referred to in Section 11.6(b) is brought against an
Indemnified Party and it gives notice to the Indemnifying Party of the
commencement of such Proceeding, the Indemnifying Party will, unless the claim
involves Taxes, be entitled to participate in such Proceeding and, to the extent
that it wishes (unless (i) the Indemnifying Party is also a party to such
Proceeding and the Indemnified Party determines in good faith that joint
representation would be inappropriate, or (ii) the Indemnifying Party fails to
provide reasonable assurance to the Indemnified Party of its financial capacity
to defend such Proceeding and provide indemnification with respect to such
Proceeding), to assume the defense of such Proceeding with counsel reasonably
satisfactory to the Indemnified Party and, after notice from the Indemnifying
Party to the Indemnified Party of its election to assume the defense of such
Proceeding, the Indemnifying Party will not, as long as it diligently conducts
such defense, be liable to the Indemnified Party under this Article 11 for any
fees of other counsel or any other expenses with respect to the defense of such
Proceeding, in each case subsequently incurred by the Indemnified Party in
connection with the defense of such Proceeding, other than reasonable costs of
investigation. If the Indemnifying Party assumes the defense of a Proceeding,
(i) it will be conclusively established for purposes of this Agreement that the
claims made in that Proceeding are within the scope of and subject to
indemnification and that the Indemnifying Party is solely and irrevocably
responsible for the claims made in that Proceeding; (ii) no compromise or
settlement of such claims may be effected by the Indemnifying Party without the
Indemnified Party’s consent unless (A) there is no finding or admission of any
violation of Legal Requirements or any violation of the rights of any Person and
no effect on any other claims that may be made against the Indemnified Party,
and (B) the sole relief provided is monetary damages that are paid in full by
the Indemnifying Party; and (iii) the Indemnified Party will have no liability
with respect to any compromise or settlement of such claims effected without its
consent. If notice is given to an Indemnifying Party of the commencement of any
Proceeding and the Indemnifying Party does not, within ten days after the
Indemnified Party’s notice is given, give written notice to the Indemnified
Party of its election to assume the defense of such Proceeding, the Indemnifying
Party will be bound by any determination made in such Proceeding or any
compromise or settlement effected by the Indemnified Party.

(c) Notwithstanding the foregoing, if an Indemnified Party determines in good
faith that there is a reasonable probability that a Proceeding may adversely
affect it or its affiliates other than as a result of monetary damages for which
it would be entitled to indemnification under this Agreement, the Indemnified
Party may, by notice to the Indemnifying Party, assume the exclusive right to
defend, compromise, or settle such Proceeding, but the Indemnifying Party will
not be bound by any determination of a Proceeding so defended or any compromise
or settlement effected without its consent (which may not be unreasonably
withheld).

(d) Each Indemnifying Party hereby consents to the non-exclusive jurisdiction of
any court in which a Proceeding is brought against any Indemnified Party for
purposes of any claim that an Indemnified Party may have under this Agreement
with respect to such Proceeding or the matters alleged therein, and agree that
process may be served on any Indemnifying Party with respect to such a claim
anywhere in the world.

 

-45-



--------------------------------------------------------------------------------

11.7 Procedure For Indemnification — Other Claims. A claim for indemnification
for any matter not involving a third-party claim may be asserted by notice to
the party from whom indemnification is sought.

11.8 Adjustment to Purchase Price. Any indemnification payments made pursuant to
this Article 11 shall be treated for Tax purposes as an adjustment to the Total
Merger Consideration.

12. TAX MATTERS.

12.1 Tax Matters. The following provisions shall govern the allocation of
responsibility as between Buyer and Shareholders for certain tax matters
following the Closing Date:

(a) To the extent such Taxes are not reflected in the Closing Balance Sheet as
current liabilities or are not accounted for in the Closing Working Capital as
finally determined pursuant to Section 3.3, Shareholders shall pay any and all
federal, state, local and other Taxes imposed or assessed at any time upon the
Company or any Subsidiary, or on any of its or their assets, or with respect to
any receipts, income, sales, transactions or other business activities of the
Company or any Subsidiary (including without limitation the transfer of the
Company’s interest in the Future Technology to NexGen as provided in
Section 6.10 above), with respect to the Pre-Closing Period. Any amount owed by
Shareholders pursuant to the immediately preceding sentence shall be paid within
the later of fifteen (15) days after Buyer’s request for such payment and ten
(10) days prior to the date of which the Buyer is required to pay or cause to be
paid any such Tax. The Shareholders Representative, at the expense of the
Shareholders, shall prepare or cause to be prepared and file or cause to be
filed all Tax Returns for the Company for all period ending on or prior to the
Closing Date that are filed after the Closing Date. The Tax Returns referred to
in the immediately preceding sentence shall be prepared in a manner consistent
with past practice, unless a contrary treatment is required by an intervening
change in Legal Requirement. To the extent such Taxes are not reflected in the
Closing Balance Sheet as current liabilities or are not accounted for in the
Closing Working Capital as finally determined pursuant to Section 3.3,
Shareholders shall timely pay and discharge all Taxes shown to be due by the
Company on such Tax Returns. No later than thirty (30) business days prior to
the due date of such Tax Return. The Shareholders Representative shall provide
Buyer with a copy of each income, franchise and single business Tax Return in
the form proposed to be filed for Buyer’s review and approval, which approval
shall not be unreasonably withheld or delayed. Notwithstanding anything to the
contrary in this Agreement, neither the Shareholders Representative nor any
Shareholder shall file, or permit the Company to file, any amended income,
franchise or single business Tax Return relating to the Company (or otherwise
change such Tax Returns to make an election) with respect to taxable periods
ending on or prior to the Closing Date without the written consent of Buyer if
such amendment adversely affects Buyer or the Company, unless required to do so
by Legal Requirement. The Company shall prepare or cause to be prepared and file
or cause to be filed all Tax Returns of the company and its Subsidiaries
required to be filed with respect to any Straddle Period. Buyer shall permit the
Shareholders Representative to review and comment (within fifteen (15) days
following delivery) on each income, franchise and single business Tax Return
described in the immediately preceding sentence prior to filing; provided, that
the adoption of such comments shall be subject

 

-46-



--------------------------------------------------------------------------------

to the consent of Buyer, which consent shall not be unreasonably withheld.
Shareholders shall not be responsible for the payment of any Taxes attributable
to pre-closing activities of the Company that are properly reflected as deferred
Tax liabilities on the Closing Balance Sheet and which Taxes were not required
to be reported on a Tax Return for the Company for any period ending on or prior
to the Closing Date.

(b) Apportionment of Taxes. In order to apportion appropriately any Taxes of the
Company or any Subsidiary relating to any Straddle Period, the Parties hereto
will, to the extent permitted under applicable Legal Requirement, elect with the
relevant taxing authority to treat for all purposes the Closing Date as the last
day of the taxable year or period of the Company. In any case where applicable
Legal Requirement does not permit the Company to treat the Closing Date as the
last day of the taxable year or period with respect to Taxes that are payable
with respect to a Straddle Period, the allocation of Taxes shall be made as
follows:

(i) in the case of Taxes based upon income, gross receipts (such as sales Taxes)
or specific transactions involving Taxes other than Taxes based upon income or
gross receipts, the amount of Taxes attributable to any Pre-Closing Period or
Post-Closing Period included in the Straddle Period shall be determined by
closing the books of the Company or such Subsidiary as of the close of business
on the Closing Date and by treating each of such Pre-Closing Period and
Post-Closing Period as a separate taxable year, except that exemptions,
allowances or deductions that are calculated on an annual basis shall be
apportioned on a per diem basis; and

(ii) in the case of Taxes that are determined on a basis other than income,
gross receipts or specific transactions, the amount of Taxes attributable to any
Pre-Closing Period included in the Straddle Period shall be equal to the amount
of such Taxes for the Straddle Period multiplied by a fraction, the numerator of
which is the number of days in the Pre-Closing Period included in the Straddle
Period and the denominator of which is the total number of days in the Straddle
Period, and the amount of such Taxes attributable to any Post-Closing Period
included in a Straddle Period shall be the excess of the amount of the Taxes for
the Straddle Period over the amount of Taxes attributable to the Pre-Closing
Period included in such Straddle Period.

(iii) In the event that a dispute arises between the Shareholders Representative
or any Shareholder and Buyer as to the apportionment of Taxes or indemnification
or any matter relating to Taxes attributable to the Company, the Parties shall
attempt in good faith to resolve such dispute, and any agreed upon amount shall
be paid to the appropriate Party. If such dispute is not resolved thirty
(30) calendar days thereafter, the Parties shall submit the dispute to the
Accounting Arbitrator for resolution, which resolution shall be final,
conclusive, and binding on the Parties. Notwithstanding anything in this
Agreement to the contrary, the fees and expenses of the Accounting Arbitrator in
resolving this dispute shall be borne equally by the Shareholders and Buyer.

(c) Shareholders shall be responsible for, and shall pay to Buyer, the sum of
(i) the amount by which any anticipated Tax benefits from any Tax losses which
may be carried forward to a Post-Closing Period, to the extent included in
Working Capital as current assets on the Closing Balance Sheet, exceed the
actual Tax benefits realized by the Company and its

 

-47-



--------------------------------------------------------------------------------

affiliates from such Tax losses carried forward to a Post-Closing Period, and
(ii) the amount by which any refundable Taxes or Tax benefits for any
Pre-Closing Period, to the extent included in Working Capital as current assets
on the Closing Balance Sheet, exceed the actual Tax refunds received by the
Company and its affiliates for any Pre-Closing Period. Any amount owed by
Shareholders pursuant to the immediately preceding sentence shall be paid to
Buyer within fifteen (15) days after Buyer’s request for such payment or, if
within five (5) days after receipt of such request Shareholders submit the
matter to the Accounting Arbitrator for resolution, within ten (10) days after
the Accounting Arbitrator has made its final determination

12.2 Cooperation on Tax Matters.

(a) Buyer, Shareholders, the Shareholders Representative and the Company shall
cooperate fully, as and to the extent reasonably requested by the other Party,
in connection with the filing of Tax Returns pursuant to this Section 12.2 and
any audit, litigation or other proceeding with respect to Taxes. Such
cooperation shall include the retention and (upon the other Party’s request) the
provision of records and information which are potentially relevant to any such
audit, litigation or other proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. The Company and Shareholders agree (A) to
retain all books and records with respect to Tax matters pertinent to the
Company relating to any taxable period beginning before the Closing Date until
the expiration of the statute of limitations (and, to the extent notified by
Buyer or Shareholders, any extensions thereof) of the respective taxable
periods, and to abide by all record retention agreements entered into with any
taxing authority, and (B) to give the other Party reasonable written notice
prior to transferring, destroying or discarding any such books and records and,
if the other Party so requests, the Company, as the case may be, shall allow the
other Party to take possession of such books and records.

(b) Buyer and Shareholders further agree, upon request, to use their best
efforts to obtain any certificate or other document from any Governmental Body
or any other Person as may be necessary to mitigate, reduce or eliminate any Tax
that could be imposed.

12.3 Audits. The Company and the Subsidiaries shall provide the Shareholders
Representative with notice of any written inquires, audits, examinations or
proposed adjustments by the Internal Revenue Services or any other Governmental
Body that relates to any Pre-Closing Tax Periods within thirty (30) days of
receipt of such notice. The Shareholders Representative shall represent the
interests of the Company and the Subsidiaries in any Tax audit or other
proceedings relating to any taxable periods ending on or prior to the Closing
Date, employing counsel of its choice at the expense of the Shareholders, and
shall settle any issues and to take any other action sin connection with such
proceedings relating to such taxable periods; provided, however, that the
Shareholders Representative shall keep Buyer informed of the status of any such
proceedings, shall provide Buyer with copies of any pleadings, correspondence,
and other documents, as Buyers may reasonably request, shall consult with Buyer
prior to the settlement of any such proceedings and shall obtain the prior
written consent of Buyer prior to the settlement of any such proceedings that
could adversely affect Buyer, the Company or any Subsidiary in any taxable
period ending after the Closing Date; and provided further, however, that Buyer
and counsel of its own choosing shall have the right to participate in

 

-48-



--------------------------------------------------------------------------------

the prosecution of defense of such proceedings at Buyer’s sole expense. Buyer
shall control all other Tax audits or proceedings of the Company and the
Subsidiaries.

12.4 Tax Sharing Agreements. All Tax sharing agreements or similar agreements
with respect to or involving the Company shall be terminated as of the Closing
Date and, after the Closing Date, the Company shall not be bound thereby or have
any liability thereunder.

12.5 Certain Taxes and Fees. All transfer, documentary, sales, use, stamp,
registration and other such Taxes, and all conveyance fees, recording charges
and other fees and charges (including any penalties and interest) incurred in
connection with the consummation of the Transactions shall be borne by
Shareholders.

13. GENERAL PROVISIONS.

13.1 Shareholders Post-Closing Release. Effective as of the Closing Date, each
Shareholder hereby releases and discharges the Company, its Subsidiaries and
NexGen (whether in such Shareholder’s capacity as a shareholder, director,
officer, employee or otherwise) from any and all claims, demands and causes of
action, whether known or unknown, liquidated or contingent, relating to, arising
out of or in any way connected with the dealings of the Company, its
Subsidiaries or NexGen, and such Shareholder from the beginning of time through
the Closing, it being understood, however, that such release shall not operate
to release the Company or Buyer from any indemnity obligations, if any, under
Article 11. Each Shareholder acknowledges that the Legal Requirements of many
states provide substantially the following: “A GENERAL RELEASE DOES NOT EXTEND
TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST
HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.” Each
Shareholder acknowledges that such provisions are designed to protect a party
from waiving claims which it does not know exist or may exist. Nonetheless, each
Shareholder agrees that, effective as of the Closing, such Shareholder shall be
deemed to waive any such provision. Each Shareholder further agrees that such
Shareholder shall not (i) institute a Proceeding based upon, arising out of, or
relating to any of the released claims, (ii) participate, assist, or cooperate
in any such Proceeding, or (iii) encourage, assist and/or solicit any third
party to institute any such Proceeding.

13.2 Expenses. Except as otherwise expressly provided in this Agreement, each
Party to this Agreement will bear its respective expenses incurred in connection
with the preparation, execution, and performance of this Agreement and the
Contemplated Transactions, including all fees and expenses of agents,
representatives, counsel, and accountants. The Shareholders shall bear such
costs incurred by the Company. In the event of termination of this Agreement,
the obligation of each Party to pay its own expenses will be subject to any
rights of such Party arising from a breach of this Agreement by another Party.

13.3 Public Announcements. The Shareholders Representative, the Company and
Buyer have agreed to the text of the press release announcing the signing of
this Agreement and the Contemplated Transactions contemplated hereby. The
Shareholders Representative and Buyer shall provide to each other any subsequent
press releases related to this Agreement and the

 

-49-



--------------------------------------------------------------------------------

Transactions and shall consult with each other before issuing or making any such
release and neither Buyer on the one hand nor Shareholders Representative or any
Shareholder on the other hand will issue any such press release or make any such
public statement without the prior written consent of the other (it being
understood that the Shareholders Representative shall have the right to grant
consents on behalf of the Shareholders). Buyer may, without obtaining the prior
consent of Shareholders, issue such press release or make such public statements
as Buyer determines in good faith, following consultation with legal counsel,
are required by Legal Requirements or the rules and regulations of the New York
Stock Exchange, if it has used all reasonable efforts to consult with the
Shareholders Representative. Buyer, Shareholders, the Company and the
Shareholders Representative shall, and shall cause their respective
Representatives, to comply with this Section 13.3.

13.4 Confidentiality.

(a) Between the date of this Agreement and the Closing Date, Buyer, Shareholders
Representative and Shareholders will maintain in confidence, and will cause the
directors, officers, employees, agents, and advisors of Buyer and the Company
and NexGen to maintain in confidence, and not use to the detriment of Buyer,
Company, NexGen or another party any written information stamped “confidential”
when originally furnished by another party or NexGen in connection with this
Agreement or the Contemplated Transactions, unless (1) such information is
already known to such party or to others not bound by a duty of confidentiality
or such information becomes publicly available through no fault of such party,
(2) such information is independently developed by such party without use of
such information of the other party, (3) the use of such information is
necessary or appropriate in making any filing or obtaining any consent or
approval required for the consummation of the Contemplated Transactions, or
(4) the furnishing or use of such information is required by or necessary or
appropriate in connection with legal proceedings.

(b) If the Contemplated Transactions are not consummated, each Party will return
or destroy as much of such written information as the other Party may reasonably
request. Notwithstanding anything else and whether or not the Closing takes
place, Shareholders waive, and will upon Buyer’s request cause the Company, its
Subsidiaries and NexGen to waive, any cause of action, right, or claim arising
out of the access of Buyer or its representatives to any trade secrets or other
confidential information of the Company its Subsidiaries or NexGen except for
the intentional competitive misuse by Buyer of such trade secrets or
confidential information.

(c) Each Shareholder shall hold, and shall use reasonable commercial efforts to
cause its Representatives after the Closing to hold in strict confidence all
confidential information relating to the business of Buyer, the Company and each
of the Company’s Subsidiaries, including without limitation the Intellectual
Property Assets, except as required by Legal Requirement or administrative
process and except for information that is publicly available on the Closing
Date or thereafter becomes publicly available, in each case, other than as a
result of a breach of this Section 13.4.

13.5 Notices. All notices, consents, waivers, and other communications under
this Agreement must be in writing and will be deemed to have been duly given
when (a) delivered by hand (with written confirmation of receipt), (b) sent by
telecopier (with written confirmation of

 

-50-



--------------------------------------------------------------------------------

receipt), provided that a copy is mailed by registered mail, return receipt
requested, or (c) when received by the addressee, if sent by a nationally
recognized overnight delivery service (receipt requested), in each case to the
appropriate addresses and telecopier numbers set forth below (or to such other
addresses and telecopier numbers as a Party may designate by notice to the other
Parties):

 

Shareholders, to the Shareholders Representative:   

A. Paul Schaap

c/o Lumigen, Inc.

22900 W. Eight Mile Road

Southfield, Michigan 48034

Facsimile No.: (313) 821-1558

with copies to:   

Snell & Wilmer

One Arizona Center

Phoenix, Arizona 85004-2202

Attention: Daniel M. Mahoney

Facsimile No.: (602) 382-6070

 

Fildew Hinks PLLC

3600 Penobscot Building

645 Griswold Street

Detroit, Michigan 48226-4291

Attention: John Fildew

Facsimile No.: (313) 961-0754

Company:   

Lumigen, Inc.

22900 W. 8 Mile Road

Southfield, Michigan 48033

Attention: President

Facsimile No.: (248) 351-0518

with copies to:   

Snell & Wilmer

One Arizona Center

Phoenix, Arizona 85004-2202

Attention: Daniel M. Mahoney

Facsimile No.: (602) 382-6070

 

Fildew Hinks PLLC

3600 Penobscot Building

645 Griswold Street

Detroit, Michigan 48226-4291

Attention: John Fildew

Facsimile No.: (313) 961-0754

 

-51-



--------------------------------------------------------------------------------

Buyer:   

Beckman Coulter, Inc.

4300 North Harbor Boulevard

Fullerton, California 92835-3100

Attention: General Counsel

Facsimile No.: (714) 773-7936

with a copy to:   

Sheppard Mullin Richter & Hampton

333 South Hope Street, 48th Floor

Los Angeles, California 90071-1448

Attention: Lawrence M. Braun

Facsimile No.: (213) 443-2814

13.6 Jurisdiction; Service Of Process. Except as provided in Section 11.6(d)
herein, any action or proceeding seeking to enforce any provision of, or based
on any right arising out of, this Agreement solely may be brought against any of
the Parties in the state or federal courts located in the State of Delaware and
each of the Parties consents to the jurisdiction of such courts (and of the
appropriate appellate courts) in any such action or proceeding and waives any
objection to venue laid therein. Process in any action or proceeding referred to
in the preceding sentence may be served on any Party anywhere in the world.

13.7 HSR Act.

(a) Each of Buyer, Company and Shareholders undertake and agree to file as soon
as practicable, and in any event shall use commercially reasonable efforts to
file prior to five (5) business days after the date hereof, a Notification and
Report Form and documentary materials in respect of the transactions
contemplated by this Agreement that substantially comply with the provisions of
the HSR Act, and the rules thereunder, with the United States Federal Trade
Commission and the Antitrust Division of the United States Department of Justice
(and shall file as soon as practicable any form or report required by any other
Governmental Body relating to antitrust matters) if such filing is required.
Each of Buyer, Company and Shareholders shall (i) respond as promptly as
practicable to any inquiries or requests received from any Governmental Body for
additional information or documentation, (ii) not extend any waiting period
under the HSR Act or enter into any agreement with any Governmental Body not to
consummate the transactions contemplated by this Agreement, except with the
prior written consent of the other Party, which consent shall not be
unreasonably withheld or delayed, (iii) use reasonable commercial efforts to
obtain an early termination of the applicable waiting period under the HSR Act,
(iv) make any further filings or information submissions pursuant thereto that
may be reasonably necessary or advisable and (v) promptly make any filings or
submissions required under any applicable foreign antitrust or trade regulation
Legal Requirements. No Party will be obligated (except as provided in the
foregoing sentence) to take any action to obtain any clearance under the HSR Act
or to resolve any objections that may be asserted by the applicable Governmental
Body, including (without limitation) any obligation to execute agreements,
assert or defend through litigation any claim asserted in any court, or sell,
license or otherwise deal with any of its assets or contractual rights. Each of
Buyer, Company and Shareholders shall (A) promptly notify the other Party of any
written communication to that Party or its Affiliates

 

-52-



--------------------------------------------------------------------------------

from any Governmental Body and, subject to applicable Legal Requirement, permit
the other Party to review in advance any proposed written communication to any
of the foregoing, (B) not agree to participate, or to permit its affiliates to
participate, in any substantive meeting or discussion with any Governmental Body
(other than telephone inquiries in the Ordinary Course of Business) in respect
of any filings, investigation or inquiry concerning the transactions
contemplated by this Agreement unless it consults with the other Party in
advance and, to the extent permitted by such Governmental Body, gives the other
Party the opportunity to attend and participate thereat, and (C) to the extent
permitted under applicable Legal Requirement, furnish the other Party with
copies of all correspondence and written communications between such Party and
its affiliates and their respective representatives, on the one hand, and any
Governmental Body, on the other hand, with respect to this Agreement and the
transactions contemplated hereby (unless the furnishing of such information
would (1) violate the provisions of any applicable Legal Requirement or any
confidentiality agreement or (2) cause the loss of the attorney-client privilege
with respect thereto; provided that each such Party shall use its reasonable
commercial efforts to promptly communicate to the other Party the substance of
any such communication, whether by redacting parts of such material
communication or otherwise, so that such communication would not violate
applicable Legal Requirement or cause the loss of the attorney-client privilege
with respect thereto). Notwithstanding the above provisions, neither Party shall
be required to provide the other with a copy of the Notification and Report Form
filed pursuant to this provision or of the documentary materials filed
therewith. The notifications made and information shared pursuant to this
provision shall be made through counsel and shall be subject to a joint-defense
agreement. No action taken by any Party pursuant to a court order shall be
deemed to violate this Section 13.7(a). Buyer shall be responsible for paying
all applicable filing fees due pursuant to any filings or information
submissions required under this Section 13.7.

(b) Except as otherwise provided herein, the obligations of the Parties under
this Section 13.7 shall not include any requirement of Company, Shareholders or
Buyer to expend money (other than normal legal and professional fees or filing
fees), commence or participate in any litigation or offer or grant any
accommodation (financial or otherwise) to any third party.

13.8 Further Assurances. The Parties agree (a) to furnish upon request to each
other such further information, (b) to execute and deliver to each other such
other documents, and (c) to do such other acts and things, all as the other
Party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.

13.9 Waiver. The rights and remedies of the Parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any Party
in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one Party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other Party; (b) no waiver that may be
given by a Party will be applicable except in the specific instance for which it
is given; and (c) no

 

-53-



--------------------------------------------------------------------------------

notice to or demand on one Party will be deemed to be a waiver of any obligation
of such Party or of the right of the Party giving such notice or demand to take
further action without notice or demand as provided in this Agreement or the
documents referred to in this Agreement; provided, however that the Shareholders
Representative shall have the right to take any such action on behalf of the
Shareholders.

13.10 Entire Agreement And Modification. This Agreement supersedes all prior
agreements between the Parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the Parties with
respect to its subject matter. This Agreement may not be amended except by a
written agreement executed by the Party to be charged with the amendment, it
being understood that the Shareholders Representative shall have the right to
amend this Agreement on behalf of the Shareholders.

13.11 Disclosure Letter.

(a) The disclosures in the Disclosure Letter must relate only to the
representations and warranties in the Section of the Agreement to which they
expressly relate and not to any other representation or warranty in this
Agreement.

(b) In the event of any inconsistency between the statements in the body of this
Agreement and those in the Disclosure Letter (other than an exception expressly
set forth as such in the Disclosure Letter with respect to a specifically
identified representation or warranty), the statements in the body of this
Agreement will control.

13.12 Shareholders Representative.

(a) Upon the approval of the Shareholders of this Agreement, for all purposes
under this Agreement and the Escrow Agreement, the Shareholders hereby designate
A. Paul Schaap to serve as the sole and exclusive representative of the
Shareholders (the “Shareholders Representative”) with respect to the matters set
forth in this Agreement, and agree that Buyer and Escrow Agent shall be entitled
to rely upon any actions taken by the Shareholders Representative as the duly
authorized action of the Shareholders Representative on behalf of each
Shareholder (other than any Dissenting Shareholder) with respect to any matters
set forth in this Agreement and the Escrow Agreement. If A. Paul Schaap at any
time is unable, due to incapacity or otherwise, to serve as Shareholders
Representative, then Gary T. Priestap shall serve as successor Shareholders
Representative. Each successor Shareholders Representative, if required to
serve, shall sign an acknowledgement in writing agreeing to perform and be bound
by all of the provisions of this Agreement applicable to the Shareholders
Representative. Each successor Shareholders Representative shall have all of the
power, authority, rights and privileges conferred by this Agreement upon the
original Shareholders Representative, and the term “Shareholders Representative”
as used herein shall be deemed to include any successor Shareholders
Representative.

(b) Service by the Shareholders Representative shall be without compensation
except for the reimbursement by the Shareholders of out-of-pocket expenses
specifically provided herein.

 

-54-



--------------------------------------------------------------------------------

(c) Each Shareholder hereby appoints and constitutes the Shareholders
Representative as his or its true and lawful attorney-in-fact, with full power
in his name and to act on his or its behalf according to the terms of this
Agreement. This power of attorney and all authority hereby conferred is granted
and shall be irrevocable and shall not be terminated by any act of any
Shareholder, by operation of Legal Requirement, whether by such Shareholder’s
death, disability, protective supervision or any other event. The Shareholders
Representative shall promptly deliver to each Shareholder any notice received by
the Shareholders Representative concerning this Agreement.

(d) Neither the Shareholders Representative nor any agent employed by the
Shareholders Representative shall be liable to any Shareholder relating to the
performance of such Shareholders Representative’s duties under this Agreement
for any errors in judgment, negligence, oversight, breach of duty or otherwise
except to the extent it is finally determined in a court of competent
jurisdiction by clear and convincing evidence that the actions taken or not
taken by the Shareholders Representative constituted fraud or were taken or not
taken in bad faith. The Shareholders Representative shall be protected in acting
upon any notice, statement or certificate believed by the Shareholders
Representative to be genuine and to have been furnished by the appropriate
Person and in acting or refusing to act in good faith on any matter. Neither the
Shareholders Representative nor any agent employed by the Shareholders
Representative shall be liable to the Buyer or any Affiliate of the Buyer by
reason of this Agreement or the performance of Shareholders Representative’s
duties hereunder or otherwise.

13.13 Amendment to Company Organizational Documents. Buyer agrees that the
rights to indemnification and exculpation from liability for acts and omissions
occurring at or prior to the Closing now existing in favor of the current or
former directors and officers of the Company as provided in the Articles of
Incorporation and Bylaws of the Company shall survive the Closing and shall not
be amended, repealed or otherwise modified in a manner that would adversely
affect the rights of such directors or officers thereunder, unless an alteration
or modification of such document is required by applicable Legal Requirement or
the director or officer affected thereby otherwise consents in writing thereto.

13.14 Assignments, Successors, And No Third-Party Rights. Neither Party may
assign any of its rights under this Agreement without the prior consent of the
other Parties (it being agreed that the Shareholders Representative shall have
the right to grant consents on behalf of the Shareholders) except that Buyer may
assign any of its rights under this Agreement to any (i) subsidiary or affiliate
of Buyer, or (ii) subsequent purchaser of the capital stock of the Surviving
Corporation (whether by merger, stock purchase or otherwise) or of all or
substantially all of the assets of the Surviving Corporation. Subject to the
preceding sentence, this Agreement will apply to, be binding in all respects
upon, and inure to the benefit of the successors and permitted assigns of the
Parties. Nothing expressed or referred to in this Agreement will be construed to
give any Person other than the Parties to this Agreement any legal or equitable
right, remedy, or claim under or with respect to this Agreement or any provision
of this Agreement. This Agreement and all of its provisions and conditions are
for the sole and exclusive benefit of the Parties to this Agreement and their
successors and assigns.

13.15 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full

 

-55-



--------------------------------------------------------------------------------

force and effect. Any provision of this Agreement held invalid or unenforceable
only in part or degree will remain in full force and effect to the extent not
held invalid or unenforceable.

13.16 Section Headings, Construction. The headings of Sections and Articles in
this Agreement are provided for convenience only and will not affect its
construction or interpretation. All references to “Section” or “Article” refer
to the corresponding Section or Article of this Agreement. All words used in
this Agreement will be construed to be of such gender or number as the
circumstances require. Unless otherwise expressly provided, the word “including”
does not limit the preceding words or terms.

13.17 Time Of Essence. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.

13.18 Governing Law. This Agreement will be governed by the internal laws of the
State of Delaware without regard to conflicts of law principles (whether of the
State of Delaware or any other jurisdiction); provided, however, that the
provisions of Article 1 with respect to the Merger shall be governed by the
MBCA.

13.19 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.

14. DEFINITIONS.

For purposes of this Agreement, the following terms have the meanings specified
or referred to in this Article 14:

“Applicable Contract” means any Contract (a) under which the Company has or may
acquire any rights, (b) under which the Company has or may become subject to any
obligation or liability, or (c) by which any of the assets owned or used by the
Company is or may become bound.

“Balance Sheet” is defined in Section 4.4.

“Best Efforts” means the efforts that a prudent Person desirous of achieving a
result would use in similar circumstances to ensure that such result is achieved
as expeditiously as possible.

“Business Agreement” is defined in Section 4.17.

“Buyer” is defined in the first paragraph of this Agreement.

“Closing” is defined in Section 1.2.

“Closing Date” means the date and time as of which the Closing actually takes
place.

“Code” means the Internal Revenue Code of 1986, as amended.

 

-56-



--------------------------------------------------------------------------------

“Commitment” means (a) options, warrants, convertible securities, exchangeable
securities, subscription rights, purchase or acquisition rights, conversion
rights, exchange rights, or other Contracts that require the Company to issue
any shares of its capital stock or other ownership interest or any other
interest described in and of (b) through (e) below; (b) any other securities
convertible into, exchangeable or exercisable for, or representing the right to
subscribe for, in each case with or without consideration, any capital stock or
ownership interest of the Company; (c) statutory pre-emptive rights or
pre-emptive rights granted under the Company’s Organizational Documents;
(d) rights of first refusal, tag-along rights, co-sale rights, drag-along
rights, piggyback rights, buy-sell arrangements, or voting agreements with
respect to the Company; or (e) stock appreciation rights, phantom stock, profit
participation, or other similar rights with respect to the Company.

“Company” is Lumigen, Inc., a Michigan corporation.

“Company Other Benefit Obligation” means an Other Benefit Obligation owed,
adopted, or followed by the Company or an ERISA Affiliate of the Company.

“Company Plan” or “Company Plans” is defined in Section 4.11(a).

“Consent” means any approval, consent, ratification, waiver, or other
authorization (including any Governmental Authorization).

“Contemplated Transactions” means all of the transactions contemplated by this
Agreement, including (a) the Merger; (b) the execution, delivery, and
performance of the Employment Agreements, the Non-competition Agreements, the
NexGen Company Agreement and the Escrow Agreement; (c) the performance by Buyer
and Shareholders of their respective covenants and obligations under this
Agreement; and (d) Buyer’s exercise of control over the Company.

“Contract” means any agreement, contract, license, lease, guaranty, sales or
purchase order, obligation, promise, understanding or undertaking (whether
written or oral and whether express or implied) that is legally binding.

“Damages” is defined in Section 11.2.

“Data Room” is defined in Section 4.1(b).

“Disclosure Letter” means the Disclosure Letter delivered by Shareholders to
Buyer concurrently with the execution and delivery of this Agreement.

“Disclosure Notice” is defined in Section 6.5(b).

“Employment Agreements” is defined in Section 8.7(f).

“Encumbrance” means any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, security interest, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income, or exercise of any other attribute of ownership.

 

-57-



--------------------------------------------------------------------------------

“Environment” means soil, land surface or subsurface strata, surface waters
(including navigable waters, ocean waters, streams, ponds, drainage basins, and
wetlands), groundwaters, drinking water supply, stream sediments, ambient air
(including indoor air), plant and animal life, and any other environmental
medium or natural resource.

“Environmental, Health, and Safety Liabilities” means any cost, damages,
expense, liability, obligation, or other responsibility arising from or under
Environmental Law or Occupational Safety and Health Law and consisting of or
relating to (a) any environmental, health, or safety matters or conditions
(including on-site or off- site contamination, occupational safety and health,
and regulation of chemical substances or products); (b) fines, penalties,
judgments, awards, settlements, legal or administrative proceedings, damages,
losses, claims, demands and response, investigative, remedial, or inspection
costs and expenses arising under Environmental Law or Occupational Safety and
Health Law; (c) financial responsibility under Environmental Law or Occupational
Safety and Health Law for cleanup costs or corrective action, including any
investigation, cleanup, removal, containment, or other remediation or response
actions (“Cleanup”) required by applicable Environmental Law or Occupational
Safety and Health Law (whether or not such Cleanup has been required or
requested by any Governmental Body or any other Person) and for any natural
resource damages; or (d) any other compliance, corrective, investigative, or
remedial measures required under Environmental Law or Occupational Safety and
Health Law. The terms “removal,” “remedial,” and “response action,” include the
types of activities covered by the United States Comprehensive Environmental
Response, Compensation, and Liability Act, 42 U.S.C. § 9601 et seq., as amended
(“CERCLA”).

“Environmental Law” means any Legal Requirement that requires or relates to
(a) advising appropriate authorities, employees, and the public of intended or
actual releases of pollutants or hazardous substances or materials, violations
of discharge limits, or other prohibitions and of the commencements of
activities, such as resource extraction or construction, that could have
significant impact on the Environment; (b) preventing or reducing to acceptable
levels the release of pollutants or hazardous substances or materials into the
Environment; (c) reducing the quantities, preventing the release, or minimizing
the hazardous characteristics of wastes that are generated; (d) assuring that
products are designed, formulated, packaged, and used so that they do not
present unreasonable risks to human health or the Environment when used or
disposed of; (e) protecting resources, species, or ecological amenities;
(f) reducing to acceptable levels the risks inherent in the transportation of
hazardous substances, pollutants, oil, or other potentially harmful substances;
(g) cleaning up pollutants that have been released, preventing the threat of
release, or paying the costs of such clean up or prevention; or (h) making
responsible parties pay private parties, or groups of them, for damages done to
their health or the Environment, or permitting self-appointed representatives of
the public interest to recover for injuries done to public assets.

“ERISA” means the Employee Retirement Income Security Act of 1974 or any
successor law, and regulations and rules issued pursuant to that Act or any
successor law.

“ERISA Affiliate” means with respect to the Company, any other Person that
together with the Company would be or was at any time treated as a single
employer under IRC §§ 414(b), (c), (m) or (o).

 

-58-



--------------------------------------------------------------------------------

“Escrow Agent” is defined in Section 2.3(a).

“Escrow Amount” is defined in Section 2.3(a).

“Escrow Agreement” is defined in Section 2.3(a).

“Executives” is defined in Section 6.7(g).

“Facilities” means any real property, leaseholds, or other interests currently
or formerly owned or operated by the Company and any buildings, plants,
structures, or equipment (including motor vehicles, tank cars, and rolling
stock) currently or formerly owned or operated by the Company.

“FDA” means the U.S. Food and Drug Administration, and any successor agency or
entity thereto that may be established thereafter.

“Future Technology” is defined in Section 6.10(a).

“GAAP” means generally accepted United States accounting principles, applied on
a basis consistent with the basis on which the Balance Sheet and the other
financial statements referred to in Section 2.4(b) were prepared.

“Governmental Authorization” means any approval, consent, license, permit,
waiver, or other authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement.

“Governmental Body” means any (a) nation, state, county, city, town, village,
district, or other jurisdiction of any nature; (b) federal, state, local,
municipal, foreign, or other government; (c) governmental or quasi-Governmental
Body of any nature (including any governmental agency, branch, department,
official, or entity and any court or other tribunal); (d) multi-national
organization or body; or (e) body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory, or taxing
authority or power of any nature.

“Hazardous Activity” means the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, Release, storage,
transfer, transportation, treatment, or use (including any withdrawal or other
use of groundwater) of Hazardous Substances in, on, under, about, or from the
Facilities or any part thereof into the Environment, and any other act,
business, operation, or thing that increases the danger, or risk of danger, or
poses an unreasonable risk of harm to persons or property on or off the
Facilities, or that may affect the value of the Facilities or the Company.

“Hazardous Substance” means any hazardous waste, as defined by 42 U.S.C.
§6903(5), any hazardous substance as defined by 42 U.S.C. §9601(14), any
pollutant or contaminant as defined by 42 U.S.C. §9601(33) and any toxic
substance, oil or Hazardous Substance or other chemical or substance regulated
by any Environmental Laws.

“HSR Act” is defined in Section 8.10.

 

-59-



--------------------------------------------------------------------------------

“Indemnity Escrow” is defined in Section 2.3(a).

“Intellectual Property Assets” means all Intellectual Property Rights owned,
used, or licensed by the Company as licensee or licensor.

“Intellectual Property Rights” means (i) all fictional business names, trade
names, trade dress, logos, domain names, product names and slogans, and
trademarks, service marks, including any common law rights, registrations, and
applications for registration for any of the foregoing, and the goodwill
associated with all of the foregoing, worldwide (collectively, “Marks”);
(ii) all inventions and discoveries (whether or not patentable or reduced to
practice), patents, patent applications, improvements thereto, invention
disclosures, and other rights of invention, worldwide, including without
limitation any reissues, divisions, continuations and continuations in part,
provisionals, reexamined patents or other applications or patents claiming the
benefit of the filing date of any such application or patent (collectively,
“Patents”); (iii) all copyrights in both published works and unpublished works,
all rights in copyrights, including moral rights, website content, and other
rights or authorship and exploitation, and any applications, registrations and
renewals in connection therewith, worldwide (collectively, “Copyrights”);
(iv) all know how, trade secrets, confidential information, technical
information, including without limitation, web site user information, business
and marketing plans, advertising statistics, any other financial, marketing and
business data, technical data, specifications, schematics, customer lists,
software, data, process technology, plans, drawings, and blue prints
(collectively, “Trade Secrets”); (v) to the extent not covered by subsections
(i) through (iv), above, software, web site registrations, domain names and web
sites (including all related computer code and content); (vi) rights to exclude
others from appropriating any of such intellectual property, including the
rights to sue for and remedies against past, present and future infringements of
any or all of the foregoing and rights or priority and protection or interests
therein; and (vii) any other proprietary, intellectual property and other rights
relating to any or all of the foregoing anywhere in the world.

“Interim Balance Sheet” is defined in Section 4.4.

“IRC” means the Internal Revenue Code of 1986 or any successor law, and
regulations issued by the IRS pursuant to the Internal Revenue Code or any
successor law.

“IRS” means the United States Internal Revenue Service or any successor agency,
and, to the extent relevant, the United States Department of the Treasury.

“Knowledge” means actual knowledge of a fact or other matter following the
exercise of a reasonable duty of inquiry and investigation with respect to such
fact or other matter.

“Knowledge of the Company” means the Knowledge of A. Paul Schaap, Hashem
Akhavan-Tafti, Richard S. Handley and Gary T. Priestap.

“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute, or treaty.

 

-60-



--------------------------------------------------------------------------------

“Livonia Property” is defined in Section 4.6.

“Material Adverse Effect” means, with respect to any Person, any change, effect,
event, circumstance, occurrence or state of facts that is materially adverse to
the business, financial condition, properties, assets or operations of such
Person and its Subsidiaries, taken as a whole, and as currently conducted other
than any change, effect, event, circumstance, occurrence or state of facts
relating to (a) the economy or the financial markets in general, (b) the
industry in which such Person and its Subsidiaries operates in general, (c) war,
outbreak of hostilities or terrorist attacks, (d) the announcement of this
Agreement or the transactions contemplated hereby, (e) changes in applicable
laws or regulations after the date hereof, or (f) changes in GAAP or regulatory
accounting principles after the date hereof.

“Non-competition Agreements” is defined in Section 8.7(e).

“Occupational Safety and Health Law” means any Legal Requirement designed to
provide safe and healthful working conditions and to reduce occupational safety
and health hazards, and any program, whether governmental or private (including
those promulgated or sponsored by industry associations and insurance
companies), designed to provide safe and healthful working conditions.

“Options” is defined in Section 4.3.

“Order” means any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Body or by any arbitrator.

“Ordinary Course of Business” means an action taken by a Person will be deemed
to have been taken in the “Ordinary Course of Business” only if:

(a) such action is not required to be authorized by the board of directors of
such Person and is consistent with the usual and customary practices of such
Person ; and

(b) such action is similar in nature and magnitude to actions customarily taken,
without any authorization by the board of directors, in the ordinary course of
the normal day-to-day operations of other Persons that are in the same line of
business as such Person.

“NexGen Company Agreement” is defined in Section 6.10(a).

“Organizational Documents” means (a) the articles of incorporation and the
bylaws of a corporation; (b) any articles of organization and operating
agreements of a limited liability company, (c) any charter or similar document
adopted or filed in connection with the creation, formation, or organization of
a Person; and (d) any amendment to any of the foregoing.

“Owned Property” means all real property and interests in real property and the
buildings, structures and improvements thereon owned by the Company.

 

-61-



--------------------------------------------------------------------------------

“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or Governmental Body.

“Post-Closing Period” means (i) any taxable period beginning after the Closing
Date and (ii) the portion of any Straddle Period beginning immediately after the
Closing Date and ending on the last day of a Straddle Period.

“Pre-Closing Period” means (i) any taxable period ending at or before the close
of business on the Closing Date and (ii) the portion of any Straddle Period
beginning on the first day of such Straddle Period and ending at the close of
business on the Closing Date.

“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Body or arbitrator.

“Regulatory Approvals and Product Registrations” means such official
governmental approvals and registrations as may be required before a product may
lawfully be sold in a certain country and such approvals of selling prices of
products as may be necessary in connection with any social security
reimbursement thereof.

“Related Person” means with respect to:

(a) a particular individual: (i) each other member of such individual’s Family;
(ii) any Person that is directly or indirectly controlled by such individual or
one or more members of such individual’s Family; (iii) any Person in which such
individual or members of such individual’s Family hold (individually or in the
aggregate) a Material Interest; and (iv) any Person with respect to which such
individual or one or more members of such individual’s Family serves as a
director, officer, partner, executor, or trustee (or in a similar capacity).

(b) a specified Person other than an individual: (i) any Person that directly or
indirectly controls, is directly or indirectly controlled by, or is directly or
indirectly under common control with such specified Person; (ii) any Person that
holds a Material Interest in such specified Person; (iii) each Person that
serves as a director, officer, partner, executor, or trustee of such specified
Person (or in a similar capacity); (iv) any Person in which such specified
Person holds a Material Interest; (v) any Person with respect to which such
specified Person serves as a general partner or a trustee (or in a similar
capacity); and (vi) any Related Person of any individual described in
clause (ii) or (iii).

For purposes of this definition, (i) the “Family” of an individual includes
(A) the individual, (B) the individual’s spouse and former spouses, (C) any
other natural person who is related to the individual or the individual’s spouse
within the second degree, and (D) any other natural person who resides with such
individual, and (ii) ”Material Interest” means direct or indirect beneficial
ownership (as defined in Rule 13d-3 under the Securities Exchange Act of 1934)
of voting securities or other voting interests representing at least 5% of the
outstanding voting power of a Person or equity securities or other equity
interests representing at least 10% of the outstanding equity securities or
equity interests in a Person.

 

-62-



--------------------------------------------------------------------------------

“Release” means any spilling, leaking, emitting, discharging, depositing,
escaping, leaching, dumping, or other releasing into the Environment, whether
intentional or unintentional.

“Representative” means with respect to a particular Person, any director,
officer, employee, agent, consultant, contractor, subcontractor, advisor, or
other representative of such Person, including legal counsel, accountants, and
financial advisors.

“Securities Act” means the Securities Act of 1933 or any successor law, and
regulations and rules issued pursuant to that Act or any successor law.

“SEC” means the United States Securities and Exchange Commission.

“Shareholders Representative” is defined in Section 3.12.

“Shareholders” means the Persons who are the record holders of the Shares.

“Shares” is defined in Section 2.2.

“Straddle Period” means any taxable period beginning before and ending after the
Closing Date.

“Subsidiary” – with respect to any Person (the “Owner”), means any corporation
or other Person of which securities or other interests having the power to elect
a majority of that corporation’s or other person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred) are held by the Owner or one or more of its Subsidiaries; when
used without reference to a particular Person, “Subsidiary” means a Subsidiary
of the Company.

“Target Working Capital” is defined in Section 3.1(b).

“Tax or “Taxes” means (a) any and all federal, state, local or foreign taxes,
imposts, levies or other like assessments, including, without limitation, all
net income, gross receipts, capital, sales, use, ad valorem, value added,
transfer, franchise, profits, inventory, capital stock, license, withholding,
payroll, employment, social security, unemployment, excise, severance, stamp,
occupation, property, corporation and estimated taxes, custom duties and other
taxes of any kind whatsoever, (b) all interest, penalties, fines, additions to
tax or additional amounts imposed by any taxing authority in connection with any
item described in clause (a), and (c) any transferee liability in respect of any
items described in clauses (a) and/or (b).

“Tax Returns” means all returns, declarations, reports, estimates, information
returns, statements, elections, disclosures and schedules required to be filed
with any taxing authority in respect of any Taxes (including any attachments
thereto or amendments thereof).

“Threat of Release” means a substantial likelihood of a Release that may require
action in order to prevent or mitigate damage to the Environment that may result
from such Release.

 

-63-



--------------------------------------------------------------------------------

“Threatened” means a claim, Proceeding, dispute, action, or other matter will be
deemed to have been “threatened” if any demand or statement has been made
(orally or in writing) or any notice has been given (orally or in writing), or
if any other event has occurred or any other circumstances exist, that would
lead a prudent Person to conclude that such a claim, Proceeding, dispute,
action, or other matter is likely to be asserted, commenced, taken, or otherwise
pursued in the future.

“Threshold Amount” has the meaning set forth in Section 11.4(a).

“Working Capital” means an amount equal to: (i) the Company’s current assets,
minus (ii) the Company’s current liabilities, calculated in accordance with
GAAP; provided that (i) any anticipated Tax benefit from any Tax losses which
may be carried forward to a Post-Closing Period shall be treated as a current
asset of the Company and (ii) any refundable Taxes or Tax benefits for any
Pre-Closing Period shall be treated as a current tax asset for the purposes of
the Working Capital determination.

 

-64-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first written above.

 

“SHAREHOLDERS”   A. Paul and Carol C. Schaap Charitable Remainder Unitrust,
Dated September 28, 2006 By:   /s/ S.K. Campbell   Plante Moran Trust, Trustee,
S.K. Campbell   The A. Paul and Carol C. Schaap Foundation By:   /s/ Michael D.
Vander Weele   Comerica Bank, Trustee, Michael D. Vander Weele   /s/ A. Paul
Schaap   A. Paul Schaap   /s/ Hashem Akhavan- Tafti   Hashem Akhavan-Tafti   /s/
Gary T. Priestap   Gary T. Priestap   /s/ Richard S. Handley   Richard S.
Handley  

Hashem Akhavan-Tafti TTEE of the Hashem Akhavan-Tafti Main Trust u/t/a dated

December 19, 2003

By:   /s/ Hashem Akhavan- Tafti   Hashem Akhavan-Tafti, Trustee

 

-65-



--------------------------------------------------------------------------------

“BUYER”

Beckman Coulter, Inc.

a Delaware corporation

By:   /s/ Scott Garrett   Scott Garrett, President and Chief Executive Officer
“BUYER SUB”

NLAcqCo Inc.

a Michigan corporation

By:   /s/ Scott Garrett   Scott Garrett, President and Chief Executive Officer
“COMPANY”

Lumigen, Inc.

a Michigan corporation

By:   /s/ A. Paul Schaap   A. Paul Schaap, President “SHAREHOLDERS
REPRESENTATIVE”   /s/ A. Paul Schaap   A. Paul Schaap

 

-66-